CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Exhibit 10.24
MASTER SERVICES AGREEMENT∗ 


BY AND BETWEEN


LEVI STRAUSS & CO.


AND


WIPRO LIMITED


NOVEMBER 7, 2014














 

* Certain information in this exhibit has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked with [****]*.






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

TABLE OF CONTENTS
1.
Definitions and Interpretation
1
 
1.1
Definitions
1
 
1.2
Interpretation
1
 
1.3
Order of Precedence
2
2.
Term
2
 
2.1
Initial Agreement Term
2
 
2.2
Renewal and Extension
2
3.
Services
2
 
3.1
Scope of Services
2
 
3.2
Commencement of Services
3
 
3.3
Increase or Decrease in Services
3
 
3.4
Non-Exclusivity
3
 
3.5
Affiliates and Service Recipients
3
 
3.6
Resources
3
 
3.7
Standards and Policies
4
 
3.8
Supplier Consents
4
 
3.9
LS&Co. Consents
4
4.
Compliance
4
 
4.1
Governmental Approvals
4
 
4.2
Compliance with Laws
4
 
4.3
Changes in Law
4
 
4.4
Cooperation with Regulators
5
 
4.5
Business Conduct and Anti-Bribery
5
 
4.6
Performance Under Third Party Contracts
6
5.
Transition; Acquisitions and Divestitures; Cooperation
6
 
5.1
Transition Services
6
 
5.2
Transition Managers
7
 
5.3
Transition Milestones
7
 
5.4
Employee Transfers
7
 
5.5
New Entities and Divestitures.
7
 
5.6
Cooperation with Third Parties
8
6.
New Services
9
 
6.1
New Services
9
 
6.2
Charges for New Services
9
 
6.3
Terms for New Services
10
 
7
LS&Co. Resources and Facilities.
10
 
7.1
Systems
10
 
7.2
LS&Co. Equipment
10
 
7.3
LS&Co. Facilities; Permitted Areas
10
8.
Service Levels and Reports
11
 
8.1
Service Levels
11
 
8.2
Knowledge Sharing
11
 
8.3
Service Reports
11
9.
Service Locations
11
 
9.1
Service Locations
11


LS&Co. – Master Services Agreement
Page i

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

 
9.2
Safety and Security Procedures
12
10.
Governance
12
 
10.1
LS&Co. Governance Executive
12
 
10.2
Supplier Governance Executive
12
 
10.3
Governance Meetings
12
 
10.4
Operations Manual
13
 
10.5
Changes; Change Management Process
13
 
10.6
Contract Change Process
13
11.
Supplier Delivery Organization
13
 
11.1
Key Supplier Personnel
13
 
11.2
Supplier Staff; Training and Skills; Removal; Confidentiality
14
 
11.3
Background Checks
15
 
11.4
Blocked Person Certification
15
 
11.5
Conduct of Supplier Personnel
15
 
11.6
Assignment to Competitors
15
 
11.7
Subcontractors
16
 
11.8
Non-Solicitation
16
 
11.9
Co-Employment.
16
12.
Proprietary Rights
17
 
12.1
Ownership of Background Technology and Derivative Works
17
 
12.2
LS&Co. Software
17
 
12.3
LS&Co. Data
17
 
12.4
Supplier Software
17
 
12.5
Commissioned Materials
18
 
12.6
LS&Co.-Owned Materials
18
 
12.7
Further Assurances
19
 
12.8
LS&Co. Marks
19
13.
Data
19
 
13.1
Correction and Reconstruction
19
 
13.2
Provision of Data
20
 
13.3
Data Privacy
20
 
13.4
Processing of Personal Data
20
 
13.5
Data Security
21
 
13.6
Breach or Potential Breach; Notification Requirements
21
 
13.7
Protection of LS&Co. Data
22
 
13.8
Overseas transfers of LS&Co. Personal Data
22
 
13.9
Supplier Agents
22
14.
Continued Provision of Services
22
 
14.1
Disaster Recovery Plan
22
 
14.2
Force Majeure
23
 
14.3
Alternate Source
23
 
14.4
Allocation of Resources
24
 
14.5
Step-in Rights
24
15.
Payments
25
 
15.1
Charges
25
 
15.2
Invoices
25


LS&Co. – Master Services Agreement
Page ii

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

 
15.3
Timeliness of Invoices
25
 
15.4
Payment
25
 
15.5
Fee Disputes
25
 
15.6
Unanticipated Changes
26
 
15.7
Due Diligence
26
 
15.8
No Other Charges
26
 
15.9
No Payment for Unperformed Services
26
 
15.1
Local Country Agreements
26
16.
Taxes
27
 
16.1
Taxes
27
 
16.2
Certain Service Taxes
27
 
16.3
Relocation of Services
28
 
16.4
Segregation of Charges
28
17.
Benchmarking
28
 
17.1
Benchmarking Process
28
 
17.2
Benchmarker
28
 
17.3
Benchmark Results Review
29
 
17.4
Adjustments
29
 
17.5
Benchmarking Disputes
29
18.
Audits
30
 
18.1
Services
30
 
18.2
Fee Records
30
 
18.3
Service Auditor’s Report; Certain Audits.
30
 
18.4
Record Retention
32
 
18.5
Facilities
32
 
18.6
General Audit Procedures
32
 
18.7
Supplier Audits
33
19.
Confidentiality
33
 
19.1
General Obligations
33
 
19.2
Unauthorized Acts
34
 
19.3
Injunctive Relief
34
 
19.4
Return of Confidential Information
34
 
19.5
Maintenance of Records in the United States
34
20.
Representations and Warranties
35
 
20.1
By LS&Co.
35
 
20.2
By Supplier
35
 
20.3
Disclaimer
35
21.
Additional Covenants
36
 
21.1
By LS&Co.
36
 
21.2
By Supplier
36
22.
Dispute Resolution
37
 
22.1
Resolution Procedures
37
 
22.2
Exclusions
38
 
22.3
Continuity of Services
38
23.
Termination
38
 
23.1
Termination for Convenience
38


LS&Co. – Master Services Agreement
Page iii

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

 
23.2
Termination for Change in Control of LS&Co.
38
 
23.3
Termination for Change in Control of Supplier
38
 
23.4
Termination for Cause.
38
 
23.5
Termination in Case of Insolvency
39
 
23.6
Service Level Failures
39
 
23.7
Termination for Failure to Replenish Damages Cap
40
 
23.8
Termination for Failure to Agree on final Statements of Work or Service Levels
40
24.
Termination Charges
40
 
24.1
Termination Charges
40
 
24.2
No Other Termination Charges
40
25.
Termination Assistance and Exit Rights
40
 
25.1
Termination Assistance
40
 
25.2
Payment
41
 
25.3
Exit Rights.
41
26.
Indemnities
42
 
26.1
Indemnity by LS&Co.
42
 
26.2
Indemnity by Supplier
43
 
26.3
Obligation to Replace
45
 
26.4
Indemnification Procedures
45
27.
Damages
45
 
27.1
Consequential Damages
45
 
27.2
Direct Damages.
46
 
27.3
Exclusions
46
28.
Insurance
47
 
28.1
Documentation
47
 
28.2
Types and Amounts
47
 
28.3
Policy Requirements
48
 
28.4
Risk of Loss
49
 
28.5
Subrogation
49
29.
Miscellaneous Provisions
49
 
29.1
Assignment
49
 
29.2
Notices
49
 
29.3
Counterparts
50
 
29.4
Relationship
50
 
29.5
Severability
50
 
29.6
Waivers
50
 
29.7
Timing and Cumulative Remedies
50
 
29.8
Entire Agreement
51
 
29.9
Amendments
51
 
29.1
Survival
51
 
29.11
Third Party Beneficiaries
51
 
29.12
Governing Law and Venue
51
 
29.13
Covenant of Further Assurances
51
 
29.14
Export
51
 
29.15
Conflict of Interest
52


LS&Co. – Master Services Agreement
Page iv

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

 
29.16
Publicity
52
 
29.17
LS&Co. Reporting Hotline
52
 
29.18
Language Requirements
52




LS&Co. – Master Services Agreement
Page v

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

TABLE OF EXHIBITS
Exhibit 1    Definitions
Exhibit 2    Description of Services
Attachment 2.1    Human Resource Services Description
Attachment 2.2    Finance Services Description
Attachment 2.3    Information Technology Services Description
Attachment 2.3.1    Network Services
Attachment 2.3.2    Deskside Support Services
Attachment 2.3.3    Cross-Functional Services
Attachment 2.3.4    Service Operations Center Services
Attachment 2.3.5    Service Desk Services
Attachment 2.3.6    Global Information Security Services
Attachment 2.3.7    IT Applications Services
Attachment 2.3.7-A    IT Applications Services - Applications in Scope
Attachment 2.3.8    Test Center of Excellence Services
Attachment 2.4    Customer Service Services Description
Attachment 2.5    Consumer Relations Services Description
Exhibit 3    Service Level Methodology
Attachment 3.1    Service Level Definitions - Human Resource Services
Attachment 3.2    Service Level Definitions - Finance Services
Attachment 3.3    Service Level Definitions - Information Technology Services
Attachment 3.3.1
Service Level Definitions - Network Services

Attachment 3.3.2
Service Level Definitions - Deskside Support Services

Attachment 3.3.3
[Reserved]

Attachment 3.3.4
Service Level Definitions - Service Operations Center Services

Attachment 3.3.5
Service Level Definitions - Service Desk Services

Attachment 3.3.6
Service Level Definitions - Global Information Security Services

Attachment 3.3.7
Service Level Definitions - IT Applications Services

Attachment 3.3.8
Service Level Definitions - Test Center of Excellence Services

Attachment 3.4    Service Level Definitions - Customer Service Services
Attachment 3.5    Service Level Definitions - Consumer Relations Services
Exhibit 4    Pricing Methodology
Attachment 4.1.1    Pricing Tables - Human Resource Services
Attachment 4.1.2    Pricing Tables - Finance Services
Attachment 4.1.3    Pricing Tables - Information Technology Services
Attachment 4.1.4    Pricing Tables - Customer Service Services
Attachment 4.1.5    Pricing Tables - Consumer Relations Services
Attachment 4.1.6    Pricing Tables - Termination Charges
Exhibit 5    Governance
Exhibit 6    Reports
Exhibit 7    Service Locations
Exhibit 8    Transition Framework
Attachment 8.1    Detailed Transition Plan

LS&Co. – Master Services Agreement
Page i

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION



Attachment 8.2    In-Flight Projects
Attachment 8.3    Employee Transfer Provisions
Exhibit 9    LS&Co. Policies
Exhibit 10    LS&Co. Agent NDA
Exhibit 11    Approved Benchmarkers
Exhibit 12    Supplier Competitors
Exhibit 13    Key Supplier Personnel
Exhibit 14    Approved Supplier Agents
Exhibit 15    New Service Proposal Form
Exhibit 16    Form of Local Country Agreement
Exhibit 17    Disaster Recovery Plan Requirements



LS&Co. – Master Services Agreement
Page ii

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

MASTER SERVICES AGREEMENT
THIS MASTER SERVICES AGREEMENT (this “Agreement”), dated as of the Effective
Date, is by and between Levi Strauss & Co., a Delaware corporation (“LS&Co.”),
and Wipro Limited, a company formed under the laws of the Republic of India
(“Supplier”).
Recitals
WHEREAS, Supplier desires to provide to LS&Co., and LS&Co. desires to obtain
from Supplier, the technology, operations, capabilities and related services
described in this Agreement on the terms and conditions set forth in this
Agreement;
WHEREAS, LS&Co. and Supplier have engaged in extensive discussions and
negotiations that have culminated in the formation of the relationship described
in this Agreement.
NOW, THEREFORE, for and in consideration of the agreements set forth below,
LS&Co. and Supplier agree as follows:
1.
DEFINITIONS AND INTERPRETATION.

1.1    Definitions. The terms used in this Agreement with initial capital
letters that are not defined herein have the meanings set forth in Exhibit 1.
Other terms used in this Agreement are defined where they are used and have the
meanings there indicated.
1.2    Interpretation. The Exhibits, as amended from time to time, attached to
this Agreement are hereby incorporated into and deemed part of this Agreement.
All references to “Agreement” herein include the Exhibits to this Agreement. All
references to “Exhibits” herein include the attachments and appendices to such
Exhibits. Any reference to an “Article,” “Section,” “Exhibit,” and “Attachments”
shall be to such Article, Section, Exhibit or Attachment of this Agreement,
unless otherwise expressly provided. The headings preceding the text of Articles
and Sections and the headings to Exhibits and Attachments, the table of
contents, and other portions of this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement. All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require. The use of the terms “including,” “include” or “includes”
shall in all cases mean “including without limitation,” “include without
limitation” or “includes without limitation,” respectively. The words “shall”
and “will” are used interchangeably and have the same meaning. Except as
specifically set forth in this Agreement: (a) consents and approvals to be given
by a Party under this Agreement shall not be unreasonably withheld or delayed;
(b) each Party shall make only reasonable requests under this Agreement; and
(c) all notices, requests, consents, approvals, agreements, authorizations,
acknowledgements, waivers, elections and other communications required or
permitted under this Agreement must be made in writing in order to be binding.
The Parties acknowledge and agree that they have negotiated the terms and
conditions of this Agreement and that any provision contained herein with
respect to which an issue of interpretation or construction arises shall not be
construed to the detriment of the drafter on the basis that such Party or its
professional advisor was the drafter, but shall be construed according to the
intent of the Parties as evidenced by the entire Agreement.

LS&Co. – Master Services Agreement
Page 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

1.3    Order of Precedence. Except as otherwise expressly set forth in the body
of this Agreement or in an Exhibit, in the event of a conflict, ambiguity or
inconsistency between the provisions in the body of this Agreement, any Exhibit,
any attachment or any document incorporated by reference, then such conflict,
ambiguity or inconsistency shall be resolved by giving precedence to the
document higher in the following order of priority (a) first, the provisions in
the body of this Agreement; (b) second, the provisions in the Exhibit;
(c) third, the provisions in any attachment or appendices to the Exhibit; and
(d) fourth, any other documents incorporated by reference.
2.
TERM.

2.1    Initial Agreement Term. The initial term of this Agreement shall commence
on the Effective Date and continue until 23:59 (Pacific Time) on either the
Initial Agreement Expiration Date, the last day of the final Extension Period,
or such earlier date upon which this Agreement is terminated in accordance with
its terms (the “Initial Agreement Term”).
2.2    Renewal and Extension. At least 12 months prior to the Initial Agreement
Expiration Date, Supplier shall provide to LS&Co. the terms, conditions and
pricing that Supplier proposes would apply to any renewal term of this
Agreement. If LS&Co. desires to renew this Agreement, but the Parties are unable
to agree on the terms, conditions and pricing for a renewal term 120 days before
the Initial Agreement Expiration Date, LS&Co. may elect to extend the Initial
Agreement Term for a period of up to 12 months, to be determined in LS&Co.’s
sole discretion, from the Initial Agreement Expiration Date, on the terms and
conditions in effect as of the Initial Agreement Expiration Date and the pricing
set forth in Exhibit 4. If the Parties are unable to reach agreement on the
terms, conditions and pricing applicable to the renewal of this Agreement
60 days before the end of the initial Extension Period, LS&Co. may: (a) allow
this Agreement to expire at the end of such Extension Period; or (b) extend the
Initial Agreement Term for up to 2 additional periods of up to 12 months each;
provided that LS&Co. notifies Supplier of LS&Co.’s election to extend the
Initial Agreement Term 60 days before the end of the then-current Extension
Period and such further extension shall be on the terms and conditions in effect
as of the end of the then-current Extension Period and the pricing set forth in
Exhibit 4.
3.
SERVICES.

3.1    Scope of Services. The term “Services” means: (a) the services,
functions, and responsibilities described in the Statements of Work and this
Agreement, as amended from time to time during the Term; (b) the services,
functions and responsibilities reasonably related to or associated with the
services, functions and responsibilities described in sub-clauses (a) and (c)
that were routinely performed in the 12 month-period prior to the Effective Date
by the Affected Employees and the Affected Contractors, which services,
functions or responsibilities were displaced or transitioned as a result of this
Agreement, even if such service, function or responsibility is not specifically
described in this Agreement, provided that, any service, function or
responsibility expressly identified in this Agreement as a retained
responsibility of LS&Co. shall not be included as part of the Services; and
(c) any services, functions or responsibilities required for the proper
performance and delivery of the Services or that are inherent or necessary for
the proper performance of the Services, whether or not expressly identified or
described in

LS&Co. – Master Services Agreement
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

this Agreement, as each of these services, functions or responsibilities may
evolve during the Term and as they may be supplemented, enhanced, modified or
replaced (e.g., to keep pace with technological advancements and improvements in
the methods of delivering these services, functions or responsibilities)
pursuant to the terms of this Agreement and including any supplement,
enhancement, modification or replacement that arises from the exercise of
LS&Co.’s rights under this Agreement.
3.2    Commencement of Services. The obligations of the Parties under this
Agreement shall commence on the Effective Date. Beginning on the date specified
in an applicable Transition Plan, Supplier shall provide the Transition Services
specified in such Transition Plan. Beginning on an applicable Commencement Date,
Supplier shall provide the Services specified in the applicable Statement of
Work or Statements of Work; except that, to the extent that any Services are to
be provided to an Affiliate of LS&Co. within a member state of the European
Economic Area, the provision of any such Services to that Affiliate shall first
be subject to a determination by LS&Co. to obtain such Services for that
Affiliate and with respect to such Services, Supplier shall not assume the
responsibility for either the Transition or the provision of such Services to
that Affiliate of LS&Co. until such time as LS&Co. notifies Supplier of LS&Co.’s
decision to transfer the responsibility for the provision of Services for that
Affiliate of LS&Co. to Supplier following LS&Co.’s full and final compliance
with all applicable local Laws (including rules and regulations with regard to
employees’ and employee representatives’ rights related to information and
consultation).
3.3    Increase or Decrease in Services. Supplier shall increase or decrease the
amount of the Services provided hereunder according to LS&Co.’s demand for the
Services. Increases in the volume of Services shall not be considered New
Services.
3.4    Non-Exclusivity. This Agreement is non-exclusive and without any minimum
commitment by LS&Co. as to volume, scope or value. Nothing herein shall be
construed as a requirements contract, or be interpreted to prevent LS&Co. from
obtaining from third parties, or providing to itself, any of the Services
described in this Agreement (whether Services, New Services, or otherwise) or
services similar thereto.
3.5    Affiliates and Service Recipients. Supplier shall provide the Services in
accordance with this Agreement to LS&Co. and, as directed by LS&Co., to LS&Co.’s
Affiliates and Service Recipients. With respect to Supplier’s obligations and
license grants contained in this Agreement, the term “LS&Co.” shall include
LS&Co., its Affiliates and Service Recipients. LS&Co. shall add Service
Recipients or LS&Co. Affiliates at its sole discretion, but LS&Co. shall not be
obligated to obtain the Services from Supplier in respect of any of the Service
Recipients or LS&Co. Affiliates.
3.6    Resources. Except as expressly provided otherwise in this Agreement,
Supplier shall provide all facilities, assets, and resources (including
personnel, Equipment, services and Software) necessary to provide the Services
and otherwise meet its obligations under this Agreement, including those
facilities, assets, and resources (including personnel, Equipment, services and
Software) listed as the responsibility of Supplier elsewhere in this Agreement.

LS&Co. – Master Services Agreement
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

3.7    Standards and Policies. Without limiting Supplier’s other obligations
under this Agreement, in performing the Services Supplier shall comply with:
(a) the policies and procedures contained in the Operations Manual; (b) all
LS&Co. Policies; and (c) LS&Co.’s Business Partner Terms of Engagement, as such
policies and procedures are made available to Supplier by LS&Co. from time to
time.
3.8    Supplier Consents. Supplier shall, at its own cost and expense, obtain,
maintain and comply with all Supplier Consents. If Supplier is unable to acquire
a Supplier Consent despite using its best efforts to do so, Supplier shall
implement, at its cost and expense, and subject to LS&Co.’s prior approval,
alternative methods as necessary to provide the Services in accordance with this
Agreement without such Supplier Consent.
3.9    LS&Co. Consents. LS&Co. shall, at its own cost and expense, obtain and
maintain all LS&Co. Consents. Supplier shall, at LS&Co.’s request: (a) provide
such assistance as is reasonably requested by LS&Co. with respect to the LS&Co.
Consents; and (b) comply with any terms and conditions of the LS&Co. Consents.
If LS&Co. is unable to acquire an LS&Co. Consent despite using its best efforts
to do so, Supplier shall, upon LS&Co.’s request, implement alternative methods
as necessary to provide the Services in accordance with this Agreement without
such LS&Co. Consent; except that, to the extent that such alternative methods
would require that Supplier incur material additional costs or increase in a
material manner the Supplier Staff beyond, in each case, that which is
ordinarily used or incurred by Supplier to provide the Services, then Supplier
may, in accordance with the Contract Change Process, request that LS&Co. pay the
incremental costs related to such material increase.
4.
COMPLIANCE.

4.1    Governmental Approvals. LS&Co. shall, at its cost and expense, obtain and
maintain the LS&Co. Governmental Approvals. Supplier shall, at its cost and
expense, obtain and maintain the Supplier Governmental Approvals. Upon request
by either Party, the other Party shall provide to the requesting Party
reasonable cooperation and assistance in obtaining Governmental Approvals
hereunder.
4.2    Compliance with Laws. Supplier shall comply with all Laws applicable to
Supplier in the performance of this Agreement, including anti-bribery (such as
the U.S. Foreign Corrupt Practices Act and the UK Bribery Act), employment,
worker health and safety, environmental protection, product liability, packaging
liability, data protection, and privacy and consumer protection laws, shall
perform the Services in compliance with Laws (including the administration of
the LS&Co. Policies) and as necessary to keep LS&Co. in compliance with all Laws
and shall obtain all applicable permits and licenses required of Supplier in
connection with its obligations hereunder.
4.3    Changes in Law.
(a)    Notification of Changes in Laws. LS&Co. shall monitor and promptly
identify and notify Supplier of all LS&Co. Change in Law. Supplier shall monitor
and promptly identify and notify LS&Co. of all Supplier Change in Law. Supplier
and LS&Co. shall work together to identify the effect of changes in Laws on the
provision or receipt of the Services. The

LS&Co. – Master Services Agreement
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Parties acknowledge that a change in Law may be a Supplier Change in Law and a
LS&Co. Change in Law and, in such case, each Party’s obligations under this
Agreement with respect to such Law shall continue to apply, except that the
costs necessary to implement changes to the Services necessary to comply with
changes in such Law shall be allocated equitably between the Parties.
(b)    LS&Co. Change in Law. With respect to an LS&Co. Change in Law, the
Parties shall discuss modifications to the Services, if any, necessary to comply
with such changes. Supplier shall promptly thereafter propose any adjustment to
the applicable Charges associated with such modifications; provided that any
such adjustment shall be based solely upon Supplier’s incremental costs
associated with the implementation of such modifications; provided that, if
Supplier is providing to other customers services that are subject to the same
LS&Co. Change in Law, Supplier shall develop and present to LS&Co. a plan to
allocate such costs such that LS&Co. and each such customer pays only its
equitable share of such costs. Upon LS&Co.’s consent, Supplier shall implement
such modifications to the Services in a timely manner.
(c)    Supplier Change in Law. With respect to a Supplier Change in Law,
Supplier shall implement in a timely manner, at its own cost and expense, any
changes in the Services required to comply with such Supplier Change in Law;
provided, that if such changes have a material effect on the provision or
receipt of the Services, Supplier shall obtain LS&Co.’s consent before
implementing such changes.
(d)    Reduction in Services. Notwithstanding any LS&Co. consent obtained under
Sections 4.3(b) or 4.3(d), if any change in Law, change in the Services required
to conform to any change in Law, or failure of Supplier to obtain any Supplier
Governmental Approval, results in a reduction in the Services or in the level or
quality of the Services, or in a substantial increase in the Charges, then
LS&Co. may elect either: (i) to negotiate and implement an equitable reduction
to the applicable Charges (in the case of a reduction of the Services or in the
level or quality of the Services); or (ii) to terminate the affected portion of
the Services as of the date specified by LS&Co. in its notice of termination and
(y) in the case of a Supplier Change in Law without payment of any Termination
Charges; and (z) in the case of an LS&Co. Change in Law, with payment of the
applicable Stranded Costs.
4.4    Cooperation with Regulators. As directed by LS&Co., Supplier shall work
with those Governmental Authorities that regulate LS&Co. in an open and
co-operative way, including: (a) meeting with such Governmental Authorities;
(b) coordinating with LS&Co. to provide to representatives or appointees of such
Governmental Authorities any applicable materials, records and information
relating to the Services or allowing any such representatives or appointees
access to such materials, records and information relating to the Services and
providing such facilities as such representatives or appointees may reasonably
require; and (c) permitting representatives or appointees of such Governmental
Authorities to have access on demand to any of its premises to the extent
relating to the Services.
4.5    Business Conduct and Anti-Bribery. Supplier shall comply, and shall
ensure that Supplier Agents comply, with all applicable U.S. and international
anti-corruption Laws, including the U.S. Foreign Corrupt Practices Act and the
UK Bribery Act). Supplier shall

LS&Co. – Master Services Agreement
Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

conduct its activities under this Agreement in accordance with the highest
standards of business ethics and in compliance with LS&Co.’s Anti-Bribery and
Anti-Corruption Policy (“ABAC Policy”), and Supplier shall not make any payments
that could cause LS&Co. to violate the ABAC Policy. Supplier shall ensure that
its senior management and other relevant employees participate in any training
sessions provided by LS&Co. on the ABAC Policy. Supplier and Supplier Agents
have not and shall not, directly or indirectly, make, authorize, offer, or
promise to make, authorize or offer, any payments or gifts or things of value,
to: (a) any official or employee of any Governmental Authority; (b) any
candidate for public office; or (c) any political party or any officer or
employee thereof (the individuals mentioned in clauses (a), (b) and (c)
hereinafter collectively called “Government Officials”), or to any other party
in violation of anti-bribery laws or the ABAC Policy. Supplier shall provide
prompt notice to LS&Co. if Supplier or any Supplier Agent is or becomes an
official or employee of any Governmental Authority during the Term. If LS&Co.
has reason to believe that a breach of this Section 4.5 has occurred or may
occur, LS&Co. may withhold payments due under this Agreement until such time as
it has received confirmation to its satisfaction that no breach of this
Section 4.5 has occurred or will occur. Supplier covenants and agrees that it
has not been convicted of or pleaded guilty to a criminal offence, including one
involving fraud, corruption, or moral turpitude, that it is not now, to the best
of its knowledge, the subject of any government investigation for such offences,
and that it is not now listed by any Governmental Authority as debarred,
suspended, proposed for suspension or debarment, or otherwise ineligible for
government programs. Supplier shall provide to LS&Co. an annual certification
stating that it did not make payments that would cause LS&CO. to violate the
ABAC Policy (“Annual Certification”). The Annual Certification must be in the
form required by LS&Co and returned to LS&Co. by February 1 following the end of
the preceding calendar year. During the Term and for a period of 24 months
following the End Date, LS&Co. shall have the right to conduct an audit of
Supplier’s books and records that reasonably relate to compliance with this
Section 4.5. Such audit shall include the right to interview Supplier Agents
with respect to such records. Supplier shall fully cooperate in any
investigation, including making Supplier Agents available for interviews.
4.6    Performance Under Third Party Contracts. Supplier shall promptly notify
LS&Co. of any breach of, or misuse or fraud in connection with any Third Party
Contracts of which Supplier becomes aware and shall cooperate with LS&Co. to
prevent or stay any such breach, misuse or fraud. Supplier shall pay all amounts
due for any penalties or charges (including amounts due to a third party as a
result of Supplier’s failure to promptly notify LS&Co. pursuant to the preceding
sentence), and other expenses incurred by LS&Co. as a result of Supplier’s
non-performance of its obligations under this Agreement with respect to the
Third Party Contracts.
5.
TRANSITION; ACQUISITIONS AND DIVESTITURES; COOPERATION.

5.1    Transition Services. Supplier shall perform all services, functions, and
responsibilities necessary to accomplish the transition of LS&Co.’s technology,
operations and capabilities to Supplier (the “Transition Services”). Supplier
shall perform the Transition Services in accordance with the Transition Plan and
without causing material disruptions to LS&Co.’s business operations. Supplier
shall be excused from a failure to perform the Transition Services to the
extent, and during the time, that Supplier is directly precluded from

LS&Co. – Master Services Agreement
Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

performing those Transition Services as a result of LS&Co.’s or an LS&Co.
Agent’s failure to perform LS&Co.’s or an LS&Co.’s Agents specified and written
obligations set forth in the Transition Plan (each a “LS&CO. Transition
Responsibility”) and provided that Supplier: (a) promptly provides LS&Co. with
advance notice identifying in detail the LS&Co. Transition Responsibility in
question, the nature of LS&Co.’s or the LS&Co. Agent’s failure to perform such
LS&Co. Transition Responsibility and the relevant Transition Service that is at
risk; (b) continues without interruption to use commercially reasonable efforts
to perform its obligation notwithstanding LS&Co.’s or the LS&Co. Agent’s
non-performance of the LS&Co. Transition Responsibility; and (c) re-commences
performance of the affected Transition Service in accordance with the Transition
Plan, immediately upon LS&Co. curing its non-performance.
5.2    Transition Managers. Supplier shall designate an individual who shall be
responsible for managing and implementing the Transition Services (the “Supplier
Transition Director”), as well as individuals for each of the agreed upon
LS&Co.’s facilities and functions affected by the transition (“Individual
Transition Managers”) who shall be responsible for managing and implementing the
Transition Services specific to such facilities and functions. Unless otherwise
expressly specified in the Transition Plan, there shall be no charges for the
Transition Services other than the Transition Charges. Until the completion of
the applicable Transition Services, the Supplier Transition Director and each
Individual Transition Manager shall review with the LS&Co. Governance Executive
the status of the Transition Services as requested by the LS&Co. Governance
Executive.
5.3    Transition Milestones. The Transition Plan includes a list of milestones
relating to Supplier’s obligations under the Transition Plan. If Supplier fails
to achieve any milestone by the completion date specified for such milestone in
the Transition Plan, LS&Co. shall not be responsible for any portion of the
Transition Charge associated with the Transition Milestone unless and until
Supplier’s completion of the milestone is approved by LS&Co. If Supplier fails
to achieve any Critical Transition Milestone by the completion date specified
for such milestone in the Transition Plan, and such failure is caused by
Supplier, LS&Co. may elect to terminate this Agreement as of the date specified
by LS&Co. in its notice of termination without payment of any Termination
Charge. In addition to any Transition Credit payable by Supplier in accordance
with this Agreement, if Supplier fails to meet the date specified for any
Transition Milestone, Supplier shall not be entitled to any further compensation
beyond the applicable Transition Charges for the additional work associated with
achieving such Transition Milestone after such date.
5.4    Employee Transfers. The provisions applicable to employee transfers, if
any, are set forth in Attachment 8.3.
5.5    New Entities and Divestitures.
(a)    New Entities. With respect to LS&Co.’s acquisition of other entities, or
LS&Co.’s inclusion of additional Affiliates or Service Recipients (each a “New
Entity” and, collectively, “New Entities”), Supplier shall provide, at LS&Co.’s
request and at no additional cost (except with respect to any one-time
transition charges agreed to in advance by the Parties): (i) support services as
necessary to assist LS&Co. with its assessment of the New Entity and the impact
of a New Entity’s technology, operations

LS&Co. – Master Services Agreement
Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

and capabilities on the technology, operations and capabilities of LS&Co.;
except that to the extent that such support services would require that Supplier
incur material additional costs or increase, in a material manner, the Supplier
Staff beyond, in each case, that which is ordinarily used or incurred by
Supplier to provide the Services, then Supplier may, in accordance with the
Contract Change Process, request that LS&Co. pay the incremental costs related
to such material increase; and (ii) the Services, whether all or a portion
specified by LS&Co., to the New Entities in accordance with, and under the
then-current terms, conditions and pricing of, this Agreement, including
performing those Services specified in the Statements of Work. Supplier shall,
at the request of LS&Co. (and at the one-time charges agreed to in advance by
the Parties) perform assessments of a New Entity’s technology, operations and
capabilities, and complete any plans and designs necessary to accomplish the
transition of the New Entities technology, operations and capabilities to the
Services and provide support services as necessary to integrate and incorporate
a New Entity’s technology, operations and capabilities into the technology,
operations and capabilities of LS&Co.
(b)    Divestitures. If LS&Co. divests itself of a business unit or entity, or
removes Affiliates or Service Recipients from the scope of this Agreement
(collectively, “Divested Entities”), Supplier shall continue to provide, at
LS&Co.’s request (where possible such request to be provided to Supplier at
least 30 days in advance) and at no additional cost, the Services in accordance
with this Agreement to the Divested Entity for up to 24 months from the
effective date of such divestiture or removal, as the case may be, under the
then-current terms, conditions and pricing of this Agreement. In addition,
Supplier shall provide at LS&Co.’s request and at no additional cost (except
with respect to any one-time transition charges agreed to in advance by the
Parties) support services to LS&Co., the Divested Entity, and, as applicable,
the acquiring entity as may be necessary to transfer the Divested Entities’
technology, operations and capabilities to a third party or enable such entity
to provide the technology, operations and capabilities to itself, including
those services specified in the Statements of Work.
5.6    Cooperation with Third Parties. LS&Co. may from time to time hire
subcontractors, consultants, or other third parties (“LS&Co. Third Party
Contractors”) to perform services or provide products to LS&Co. Supplier shall
cooperate with and work in good faith with any LS&Co. Third Party Contractors as
requested by LS&Co., as necessary for Supplier to perform the Services or for
LS&Co. Third Party Contractors to perform services or provide products to LS&Co.
Without limiting the foregoing, Supplier shall provide the following: (a) in
writing, to the extent available, applicable requirements, standards and
policies applicable to the Services so that the goods and services provided by
the LS&Co. Third Party Contractor may work in conjunction with or be integrated
with the Services; (b) in writing, the System requirements applicable to any
required interfaces for the LS&Co. Third Party Contractor’s work product; (c) in
writing, the applicable requirements of any necessary modifications to the
Systems required in connection with the LS&Co. Third Party Contractor’s work
product; (d) Supplier’s quality assurance, and its development and performance
acceptance testing, for the LS&Co. Third Party Contractor’s work product; (e)
assistance and support services to LS&Co., the LS&Co. Third Party Contractor or
any other third party, including Supplier’s participation as required to permit
Supplier, LS&Co., LS&Co. Third Party Contractors or any other third party to
acquire the knowledge necessary to efficiently integrate, operate and maintain
the LS&Co. Third Party Contractor’s work product as part of the Systems;
(f) access to the Systems and facilities used to provide the Services, to the
extent that such access

LS&Co. – Master Services Agreement
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

is required for the services provided by the LS&Co. Third Party Contractor;
(g) collaborating with LS&Co. and LS&Co. Third Party Contractors in addressing
service-related issues that may cross over from one service area or provider to
another and related to the Services, including as necessary to co-ordinate the
performance by each LS&Co. Third Party Contractor of its obligations with the
performance of the obligations of Supplier; and (h) such other assistance and
cooperation as is reasonably required by LS&Co.
6.
NEW SERVICES.

6.1    New Services. LS&Co. may from time to time during the Term and the
Termination Assistance Period request that Supplier perform a New Service.
Within 10 days after receipt of such a request from LS&Co. (or such other time
as LS&Co. and Supplier may agree depending on the nature and scope of the New
Service), Supplier shall provide LS&Co. with a written proposal for such New
Service which shall be in the form set forth in Exhibit 15 (a “New Service
Proposal”). Supplier shall not begin performing any New Service until LS&Co. and
Supplier have agreed upon the terms for such New Service and the LS&Co.
Governance Executive has provided Supplier with written authorization by
executing the New Service Proposal to perform the New Service. Any New Service
performed by Supplier without such advance agreement to terms and written
authorization shall be deemed part of the Services without incremental charge
then or in the future. Each New Service Proposal shall include at a minimum:
(a) a detailed description of the services, functions and responsibilities
Supplier anticipates performing in connection with such New Service, including
any services, functions and responsibilities required to transition to the New
Service, any transformed or future state Services; (b) a schedule for commencing
and completing such New Service; (c) Supplier’s fees for such New Service,
including a detailed breakdown of such fees; (d) when appropriate, a description
of any new Software or Equipment to be provided by Supplier in connection with
such New Service; (e) when appropriate, the Software and Equipment and run-time
requirements necessary to develop and operate any new Software; (f) a
description of the human resources necessary to provide the New Service, the
facilities required to provide the New Services and the location of such
facilities; (g) a description of proposed service levels and associated
measurement and monitoring tools for the New Service; (h) when appropriate, a
list of any existing Software or Equipment included in or to be used in
connection with such New Service; (i) when appropriate, acceptance test criteria
and procedures for any new Software or any products, packages or services;
(j) the detailed technical, functional, physical, design, environmental,
operational, performance or other relevant specifications and requirements that
the Services, Software, Equipment, Systems or facilities must meet (including
any specifications, representations, warranties or covenants applicable to the
foregoing); and (k) such other information requested by LS&Co.
6.2    Charges for New Services. Supplier’s charges and fees specified in any
New Service Proposal shall be, to the extent possible, determined in a manner
consistent with the applicable pricing formulas and methodologies utilized in
establishing the Charges. The charges and fees for any such New Service shall
take into account resources and expenses of Supplier for then-existing Services
that would no longer be required if the New Service were performed by Supplier.

LS&Co. – Master Services Agreement
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

6.3    Terms for New Services. Any New Services authorized by LS&Co. in
accordance with this Article 6 shall become part of the Services and shall be
subject to the terms and conditions of this Agreement unless and only to the
extent the Parties agree otherwise.
7.
LS&CO. RESOURCES AND FACILITIES.

7.1    Systems. If LS&Co. grants Supplier access to any LS&Co. Systems, such
access shall be solely for purposes of performing the Services, and Supplier’s
access shall be limited to those specific Systems identified in this Agreement
and the time periods and personnel designated by Supplier and agreed to by
LS&Co. and Supplier. Supplier’s access shall be subject to the LS&Co. Policies.
Any other use by Supplier of any other LS&Co. assets or property or Systems is
prohibited.
7.2    LS&Co. Equipment. With respect to Equipment that is owned or leased by
LS&Co. (collectively, “LS&Co. Equipment”), LS&Co. grants to Supplier during the
Term the right to access and use the LS&Co. Equipment solely to the extent
necessary to perform the Services. Supplier acknowledges that it has no legal or
equitable claim to the LS&Co. Equipment and agrees not to contest ownership of
such Equipment. Throughout the Term, and thereafter for the purposes of
Termination Assistance Services, Supplier shall keep any LS&Co. Equipment that
is removed from LS&Co. premises or is stored along with Supplier Equipment
separate from the property of Supplier and of third parties, and shall properly
identify such Equipment as LS&Co.’s property. Supplier shall not purport to
pledge, or in any way charge by way of security, permit any lien to be placed
on, or otherwise encumber or permit the encumbrance in any way of, any of the
LS&Co. Equipment which shall at all times remain LS&Co.’s or the applicable
third party lessor’s property and shall irrevocably waive any rights which may
arise under Law to take a lien over the LS&Co. Equipment for any sums due to
Supplier pursuant to this Agreement.
7.3    LS&Co. Facilities; Permitted Areas. Beginning on the Effective Date and
continuing only as long as Supplier requires the same for the performance of the
Services, LS&Co. shall provide to Supplier, at no charge to Supplier and subject
to this Article 7, the use of space designated by LS&Co. in certain LS&Co.
Service Locations (“Permitted Areas”) for Supplier’s use in performing the
Services, together with reasonable office furnishings, janitorial services,
fixed-line telephones (excluding applicable call charges to the extent that
these are separately charged), parking, and utilities, in each case to the same
extent that LS&Co. otherwise provides such supplies and services to
subcontractors performing similar services for LS&Co. at such LS&Co. Service
Locations. LS&Co. shall not provide personal productivity tools to Supplier,
including computers, local printers, mobile-type devices, tablets, smartphones,
cell phones or similar items. Supplier shall use the Permitted Areas for the
sole and exclusive purpose of providing the Services. Use of Permitted Areas by
Supplier does not constitute a leasehold interest in favor of Supplier or any
Supplier Agents. Supplier and Supplier Agents shall comply with the requirements
related to Permitted Areas contained in this Agreement and such other
requirements made available to Supplier by LS&Co. from time to time. Supplier
and Supplier Agents shall use the Permitted Areas in an efficient manner and to
the extent that Supplier or Supplier Agents operate in such areas in a manner
that unnecessarily increases facility costs incurred by LS&Co., LS&Co. reserves
the right to set-off such increased costs against the Charges. Supplier and
Supplier Agents shall keep the Permitted Areas in good order,

LS&Co. – Master Services Agreement
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

not commit or permit waste or damage to such facilities, not use such facilities
for any unlawful purpose or act. Supplier and Supplier Agents shall not make any
improvements or changes involving structural, mechanical or electrical
alterations to the LS&Co. Service Locations without LS&Co.’s written approval
and any such improvements or changes shall become the property of LS&Co. or its
lessors. Supplier and Supplier Agents shall permit LS&Co. and LS&Co. Agents to
enter the Permitted Areas at any time to perform facilities-related services,
conduct audits in accordance with Article 18, and as otherwise requested by
LS&Co. When the Permitted Areas are no longer required for performance of the
Services, Supplier shall return such areas to LS&Co. in substantially the same
condition as when Supplier began using such locations, subject to ordinary wear
and tear. While at any LS&Co. Service Location, Supplier and Supplier Agents
shall: (a) comply with all of the LS&Co. Policies and all of LS&Co.’s standard
and site-specific policies and procedures in effect from time to time at the
LS&Co. Service Locations, including procedures for the physical security of the
LS&Co. Service Locations; (b) comply with the requests, rules and regulations of
LS&Co. regarding safety and health, personal and professional conduct (including
adhering to the general LS&Co. safety practices or procedures) generally
applicable to such LS&Co. Service Locations; and (c) otherwise conduct
themselves in a businesslike manner.
8.
SERVICE LEVELS AND REPORTS.

8.1    Service Levels. Supplier shall be responsible for and shall perform the
Services in accordance with the Service Levels described in Exhibit 3 and
otherwise in accordance with this Agreement. Supplier shall perform all Services
that do not have defined Service Levels in a manner and at levels that equal or
exceed the level of service being provided internally by LS&Co. or through a
third party prior to the Effective Date, including with respect to accuracy,
quality, completeness, timeliness, and responsiveness.
8.2    Knowledge Sharing. At least once in every 90-day period, and upon
LS&Co.’s request, Supplier shall meet with representatives of LS&Co. in order
to: (a) explain how the Systems work and are operated; (b) explain how the
Services are provided; and (c) provide such training and documentation that
LS&Co. may require for LS&Co. to understand and operate the Systems and provide
the Services (i) after the expiration or termination of this Agreement; or
(ii) as required upon exercise of the step-in rights pursuant to Section 14.5.
8.3    Service Reports. Supplier shall provide to LS&Co., in a form and format
acceptable to LS&Co., the reports set forth in Exhibit 6, any other reports
identified in this Agreement, and any other reports LS&Co. requests from time to
time. The delivery schedule of the reports shall be as specified in Exhibit 6,
and where no such schedule is specified, as required by LS&Co.
9.
SERVICE LOCATIONS.

9.1    Service Locations. The Services shall be provided to LS&Co. solely from:
(a) the LS&Co. Service Locations; (b) Supplier Service Locations; and (c) any
other location for which Supplier has received LS&Co.’s approval, to be given in
LS&Co.’s sole discretion. Exhibit 7, which contains the list of Service
Locations, will designate which Services may be provided from each Service
Location. Supplier and Supplier Agents may not provide or market

LS&Co. – Master Services Agreement
Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

services to a third party or to itself from a LS&Co. Service Location without
LS&Co.’s consent, to be given in LS&Co.’s sole discretion. If either Party
requests the approval of a new location for the provision of the Services,
Supplier shall provide to LS&Co. a written relocation proposal that sets forth a
description of the proposed new location, the process for completing the
relocation and any other information reasonably requested by LS&Co. Any
incremental costs incurred by LS&Co. as a result of a relocation to, or use of,
any location other than the locations described with respect to designated
Services in Exhibit 7 shall be paid by Supplier or reimbursed to LS&Co. by
Supplier, except that LS&Co. shall reimburse the reasonable costs incurred by
Supplier as a result of a relocation to, or use of, any location other than the
locations described with respect to the designated Services in Exhibit 7 where
such relocation or use of such other location is requested by LS&Co. for its
convenience (and without regard to Supplier’s performance or solution or issues
associated therewith); and provided that such costs have been agreed upon by
LS&Co. prior to Supplier commencing the relocation to or use of such other
location.
9.2    Safety and Security Procedures. Supplier shall maintain and enforce at
all Supplier Service Locations safety and security procedures that are at least
equal to the most stringent of the following: (a) industry standards for
locations similar to the applicable Service Locations; (b) the procedures in
effect at locations of other Supplier customers receiving services similar to
the Services; (c) any higher standard required by Law.
10.
GOVERNANCE.

10.1    LS&Co. Governance Executive. LS&Co. shall appoint an individual (the
“LS&Co. Governance Executive”) who from the Effective Date of this Agreement
shall serve as the primary LS&Co. representative under this Agreement. The
LS&Co. Governance Executive shall: (a) have overall responsibility for managing
and coordinating the performance of LS&Co.’s obligations under this Agreement;
and (b) be authorized to act for and on behalf of LS&Co. with respect to all
matters relating to this Agreement. Notwithstanding the foregoing, the LS&Co.
Governance Executive may, upon notice to Supplier, delegate such of his or her
responsibilities to other LS&Co. Agents, as the LS&Co. Governance Executive
deems appropriate. LS&Co. may replace the LS&Co. Governance Executive upon
notice to Supplier.
10.2    Supplier Governance Executive. Supplier shall appoint an individual (the
“Supplier Governance Executive”) who from the date of this Agreement shall
serve, on a full-time basis, as the primary Supplier representative under this
Agreement. Supplier’s appointment of any Supplier Governance Executive shall be
subject to LS&Co.’s prior approval. The Supplier Governance Executive shall:
(a) have overall responsibility for managing and coordinating the performance of
Supplier’s obligations under this Agreement; and (b) be authorized to act for
and on behalf of Supplier with respect to all matters relating to this
Agreement.
10.3    Governance Meetings. Supplier shall implement a governance structure and
governance procedures as specified in Exhibit 5. Supplier shall attend
governance meetings as specified in Exhibit 5. LS&Co. may replace or reassign
its governance committee members upon notice to Supplier. Supplier shall not
replace or reassign its governance committee members unless LS&Co. consents to
such replacement or reassignment. Before assigning an

LS&Co. – Master Services Agreement
Page 12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

individual to a governance committee, Supplier shall notify LS&Co. of the
proposed assignment, introduce the individual to appropriate LS&Co. personnel,
provide LS&Co. with any information regarding the individual that may be
reasonably requested by LS&Co., and obtain LS&Co.’s approval for such
assignment.
10.4    Operations Manual. Supplier shall develop and provide the Operations
Manual to LS&Co. for LS&Co.’s review and approval in accordance with the
requirements and delivery schedule specified in this Agreement. Thereafter
Supplier shall update the Operations Manual as necessary and shall provide such
updated manual to LS&Co. for its review and approval. The Operations Manual
shall be provided to LS&Co. in hard copy as well as being made available to
LS&Co. in electronic format through a web interface. The Operations Manual shall
be suitable for use by LS&Co. to understand the Services.
10.5    Changes; Change Management Process. No Change shall be implemented
without LS&Co.’s approval, except as may be necessary on a temporary basis to
maintain the continuity of the Services and with respect to all Changes,
Supplier shall, other than those Changes made on a temporary basis to maintain
the continuity of the Services, schedule Changes so as not to unreasonably
interrupt LS&Co.’s business operations. With respect to any Change made on a
temporary basis to maintain the continuity of the Services, Supplier shall
document and provide to LS&Co. notification of the Change no later than the next
business day after the Change is made. LS&Co. shall have no liability for any
activities of Supplier, including the provision of Systems or Services, that are
undertaken pursuant to a Change unless such Change has been approved by LS&Co.
in accordance with the Change Management Process.
10.6    Contract Change Process. All Contract Changes shall be documented in a
change order prepared by Supplier, at its cost and expense. Where LS&Co.
requires a Contract Change, Supplier shall prepare such change order in response
to LS&Co.’s request for that Contract Change. Each change order prepared by
Supplier shall be identified by a unique number, contain a detailed description
of the Contract Change and a detailed analysis of the impact of the proposed
Contract Change, including an analysis of the impact on the Systems, Software
and Equipment used to provide the Services, the scope and nature of the
Services, and the level and quality of the Services. Each such change order
shall specify the adjustments to the Charges, if any. Any Contract Change
approved by LS&Co. shall be executed by LS&Co. and Supplier in accordance with
the requirements in Section 29.9. No Contract Change shall be implemented
without LS&Co.’s prior approval. LS&Co. shall have no liability for any
activities of Supplier, including the provision of Systems or Services, that are
undertaken pursuant to a Contract Change unless such Contract Change has been
approved by LS&Co. in accordance with the Contract Change Process.
11.
SUPPLIER DELIVERY ORGANIZATION.

11.1    Key Supplier Personnel. With respect to the Key Supplier Personnel, the
Parties agree as follows:
(a)    All Key Supplier Personnel shall be dedicated to the LS&Co. account on a
full-time basis unless otherwise specified on Exhibit 13.

LS&Co. – Master Services Agreement
Page 13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

(b)    Before assigning an individual to a Key Supplier Personnel position,
whether as an initial assignment or as replacement, Supplier shall: (i) notify
LS&Co. of the proposed assignment within a reasonable period of time prior to
the proposed assignment; (ii) introduce the individual to appropriate
representatives of LS&Co.; (iii) provide LS&Co. with a resume and any
information regarding the individual that may be reasonably requested by LS&Co.;
and provide LS&Co. with an opportunity to interview the individual; (iv) provide
LS&Co. with a plan that details the education and handover process to be
completed by Supplier; and (v) obtain LS&Co.’s written approval for such
assignment.
(c)    Supplier shall not replace or reassign: (i) the Supplier Governance
Executive for 36 months from the date such individual begins his or her tenure
in that position; (ii) the Supplier Transition Director until 30 days after the
completion of all Transition Services; or (iii) any other Key Supplier Personnel
for 24 months from the date such individual begins his or her tenure in that
position (and, without limiting the foregoing 24 month-obligation, if any of the
Key Supplier Personnel has duties in connection with a particular discrete
Project, until the completion of such Project), unless, in each case, LS&Co.
consents in its sole discretion to such replacement or reassignment, or such
individual: (A) voluntarily resigns from Supplier; (B) is dismissed by Supplier
for misconduct; (C) fails to perform his or her duties and responsibilities
pursuant to this Agreement; or (D) is unable to work due to disability.
(d)    If LS&Co. determines that any Key Supplier Personnel should not continue
in his or her position, LS&Co. may in its sole discretion and upon notice to
Supplier require the immediate removal of such Key Supplier Personnel from the
Supplier Staff.
(e)    Supplier shall maintain backup procedures and conduct replacement
procedures for Key Supplier Personnel as necessary to assure an orderly
succession for Key Supplier Personnel removed from the account for any reason.
Upon LS&Co.’s request, Supplier shall make such procedures available to LS&Co.
(f)    Supplier shall make the Key Supplier Personnel available for meetings
with LS&Co. personnel in accordance with Exhibit 5 and otherwise upon LS&Co.’s
request.
11.2    Supplier Staff; Training and Skills; Removal; Confidentiality. Supplier
shall appoint to the Supplier Staff only individuals with suitable training and
skills to perform the Services. Supplier shall provide upon LS&Co.’s request a
list of all Supplier Staff and other Supplier Agents dedicated full-time to the
Supplier Staff and their respective job titles. Supplier shall notify LS&Co. as
soon as possible after dismissing or reassigning any member of the Supplier
Staff whose work location is at a LS&Co. Service Location. LS&Co. may in its
sole discretion from time to time to require Supplier to remove any member of
the Supplier Staff from working on the LS&Co. account, with or without cause
(provided that such requirement shall not be based on legally prohibited
reasons), and Supplier shall complete such removal within 24 hours and replace
such individual as soon as practicable at no cost to LS&Co. Each member of the
Supplier Staff who performs work under this Agreement shall be informed of
Supplier’s confidentiality obligations under this Agreement and shall agree in
writing to and shall comply with such obligations. With respect to Supplier
Staff assigned to the account at or in advance of the Commencement Date, at
least 20% of those Supplier Staff shall have recent

LS&Co. – Master Services Agreement
Page 14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

prior experience with clients that are similar to LS&Co., or on accounts that
are similar in nature, size and types of services to the LS&Co. account.
11.3    Background Checks. Supplier certifies that it has conducted a background
check with respect to each member of the Supplier Staff prior to that Supplier
Staff member working at a LS&Co. Service Location or accessing the Systems in
accordance with the LS&Co. background screening requirements for non-employees
made available by LS&Co. from time to time. At a minimum such background check
shall include verification of name, work eligibility status, current address,
educational background, work history, and court records for area of residence
over the prior 5 years, including felony violations or other acts involving
breach of trust or act of dishonesty. In addition, if requested by LS&Co. (and
at the cost agreed to in advance by the Parties), Supplier shall conduct
enhanced security screening and background checks of Supplier Staff, including
additional background checks that LS&Co. requires in a particular jurisdiction.
LS&Co. shall provide its requirements to Supplier for such enhanced security
screening and background checks. Notwithstanding the foregoing, LS&Co. may
conduct such enhanced security screening and background checks itself (and not
through Supplier) to the extent required by applicable Law, and, upon request
from LS&Co., Supplier shall support and assist LS&Co. in carrying out such
enhanced security screening and background checks. LS&Co. reserves the right to
refuse to allow any of the Supplier Staff admittance to LS&Co. Service Locations
or to perform Services where such individual does not meet LS&Co.’s background
and security requirements.
11.4    Blocked Person Certification. At LS&Co.’s request, Supplier shall
certify that each Supplier Agent is not and has never been: (a) a Blocked
Person; and (b) acting directly or indirectly for any Blocked Person. Supplier
shall immediately notify LS&Co. if any Supplier Agent is or becomes a Blocked
Person and Supplier shall cease using such Supplier Agent to provide the
Services.
11.5    Conduct of Supplier Personnel. If LS&Co. notifies Supplier that a
particular member of the Supplier Staff is not conducting himself or herself in
accordance with Section 7.3, Supplier shall promptly investigate the matter and
take appropriate action which may include: (a) removing the applicable person
from the Supplier Staff and providing LS&Co. with prompt notice of such removal
and replacing the applicable person with a similarly qualified individual; or
(b) taking other appropriate disciplinary action to prevent a recurrence. In the
event of multiple violations of Section 7.3 by a particular member of the
Supplier Staff, Supplier shall promptly remove the individual from the Supplier
Staff. LS&Co. reserves the right to remove any Supplier Staff from any LS&Co.
Service Location and restrict access to any System in its sole discretion.
11.6    Assignment to Competitors. Supplier shall not assign any Key Supplier
Personnel to the account of any LS&Co. Competitor without LS&Co.’s prior consent
(which consent will not be unreasonably held by LS&Co., except that such consent
may be subject to such conditions as LS&Co. deems necessary to protect the
interests of LS&Co.): (a) while such Key Supplier Personnel is assigned to the
LS&Co. account; and (b) for a period of 12 months following the date that such
Key Supplier Personnel ceases providing Services.

LS&Co. – Master Services Agreement
Page 15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

11.7    Subcontractors. Supplier shall directly render all Services exclusively
through its employees and Supplier Agents under its control who are authorized
in accordance with this Agreement. Except with respect to those Supplier Agents
set forth on Exhibit 14, prior to subcontracting any of the Services, Supplier
shall notify LS&Co. of the proposed subcontractor and shall obtain LS&Co.’s
approval of such subcontractor, which approval may be given in LS&Co.’s sole
discretion. Prior to making any material modification to any subcontract
relating to the Services including material changes to the volume or type of
services provided under such subcontract, Supplier shall notify LS&Co. of the
proposed modification and shall obtain LS&Co.’s approval thereof. Subcontracting
the provision of any portion of the Services in accordance with this Agreement
shall not relieve Supplier of any of its obligations under this Agreement.
Supplier shall be responsible for the work and activities of each of the
Supplier Agents, including such agent’s compliance with the terms of this
Agreement. Supplier shall be responsible for all payments to Supplier Agent in
connection with the provision of Services. For Non-Critical Services (defined
below) for which Supplier wishes to engage a Supplier Agent, Supplier may comply
with this Section 11.7 with respect to such Supplier Agent by providing LS&Co.
with notice as soon as practicable after engaging such Supplier Agent, provided
that all other provisions of this Section 11.7 shall apply to such Supplier
Agent. “Non-Critical Services” means services performed by a Supplier Agent that
do not require interaction between Service Recipients and such Supplier Agent
(including its personnel), that are administrative in nature and that do not
entail access on the part of such Supplier Agent to any LS&Co. Data or Systems.
LS&Co. may request, by notice, that Supplier replace any Supplier Agent for the
reasons stated in such notice. After receipt of such notice, Supplier shall have
5 days in which to investigate the matters stated and discuss its findings with
LS&Co. In the event that, following that 5 day-period, LS&Co. still requests
replacement of the Supplier Agent, Supplier shall cease using such Supplier
Agent to provide the Services. In the event that, in its discretion, LS&Co.
believes that any Supplier Agent (or individual retained by such Supplier Agent)
is a threat to the health, safety or security of any of LS&Co.’s, an Affiliate’s
or a third party’s personnel, data or property, or threatens to be, or is in
breach of the terms of this Agreement or any LS&Co. Policy, then Supplier shall
remove that Supplier Agent from the provision of the Services immediately and,
without limiting the foregoing, LS&Co. shall have the right to restrict such
Supplier Agent’s access to any LS&Co. Service Location or System in its sole
discretion.
11.8    Non-Solicitation. During the Term and Termination Assistance Period and
for 1 year thereafter, neither Party nor their respective agents shall solicit
the employment of any employee of the other Party without the prior written
consent of such Party. It shall not be a violation of this Section 11.8 for: (a)
a Party to advertise for personnel in generally available media, including
through newspaper advertising, the internet, job fairs, recruiters and similar
methods, and to hire the other Parties personnel that contact that Party as a
consequence of such advertising; or (b) a Party to solicit or employ any person
who approaches that Party solely on his or her own initiative with no direct or
indirect solicitation or encouragement on the part of that Party.
11.9    Co-Employment. Supplier agrees and acknowledges, for itself and for the
Supplier Staff, that the members of the Supplier Staff shall not be entitled to
any benefits provided to employees of LS&Co. or its Affiliates, whether
consisting of participation in an employee retirement, pension, supplemental
compensation, defined contribution or similar plan; workers’ compensation;
disability or other similar benefits; unemployment or other similar

LS&Co. – Master Services Agreement
Page 16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

insurance or otherwise. Supplier agrees and acknowledges, for itself and for the
Supplier Staff, that Supplier shall at all times remain the employer of all of
its employees (and remain liable for all Supplier Staff) performing the Services
and Supplier shall perform all of the responsibilities of an employer under
applicable Laws. Supplier acknowledges and agrees that LS&Co. shall have no
responsibility for verifying the work authorization status of any of the members
of Supplier Staff. For clarity, and without limiting LS&Co.’s rights under this
Article 11 to require the removal of individuals from the Supplier Staff, LS&Co.
will not have the right under this Article 11 to require Supplier, or any
Supplier Agent, to terminate any individual’s employment relationship with
Supplier or any Supplier Agent.
12.
PROPRIETARY RIGHTS.

12.1    Ownership of Background Technology and Derivative Works. Each Party
shall have and retain exclusive ownership of its Background Technology,
including any Intellectual Property Rights therein. LS&Co. shall have and retain
exclusive ownership of all LS&Co. Derivative Works, LS&Co. Software,
Commissioned Materials, and Work Product, in each case including any
Intellectual Property Rights therein. Supplier shall have and retain exclusive
ownership of all of Supplier Software and Supplier Derivative Works, including
any Intellectual Property Rights therein. All rights not expressly granted in
this Article 12 with respect to the software, works and materials described in
this Section 12.1 are reserved to the owner thereof.
12.2    LS&Co. Software. LS&Co. hereby grants to Supplier, during the Term and
Termination Assistance Period, a global, fully-paid up, non-exclusive,
non-transferable, license to Use the LS&Co. Proprietary Software and, subject to
the terms of the applicable third party agreements (including the
confidentiality and use restrictions therein), the LS&Co. Third Party Software;
in each case solely as necessary to provide the Services. Supplier may permit,
subject to the terms of the applicable third party agreements (including the
confidentiality and use restrictions therein), Supplier Agents to Use the LS&Co.
Software solely to provide those Services that such Supplier Agents are
responsible for providing.
12.3    LS&Co. Data. All LS&Co. Data shall remain the property of LS&Co. Absent
LS&Co.’s approval, to be given or withheld in LS&Co.’s sole discretion, LS&Co.
Data shall not be: (a) used by Supplier or Supplier Agents other than as
required to provide the Services; (b) disclosed, sold, assigned, leased or
otherwise provided to third parties by Supplier or Supplier Agents; or
(c) commercially exploited in any form (including any individualized,
anonymized, or aggregated form) by or on behalf of Supplier or Supplier Agents.
Supplier hereby irrevocably assigns, transfers and conveys all of its right,
title and interest (if any) in and to LS&Co. Data to LS&Co.
12.4    Supplier Software. Supplier shall provide LS&Co. with access to Supplier
Software during the Term and Termination Assistance Period. Prior to using any
Supplier Software to provide the Services, Supplier shall: (a) identify and
provide LS&Co. with notice of such Software and submit to LS&Co. such
information and materials that is necessary for LS&Co.’s review and approval,
including the Software; (b) with respect to Supplier Third Party Software, use
all reasonable efforts to obtain from the applicable vendor the right to assign
to LS&Co. or Successor at no cost the applicable software license agreement; and
(c) if Supplier is

LS&Co. – Master Services Agreement
Page 17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

unable to obtain such right, prior to using such Software, notify LS&Co. of the
approximate cost of obtaining such right or obtaining a separate license to such
Software. Upon LS&Co.’s request, Supplier shall provide LS&Co. with a list of
all Supplier Software being used to provide the Services as of the date of such
request. Supplier hereby grants to LS&Co. during the Term and Termination
Assistance Period a global, fully paid-up, non-exclusive, non-transferable
license to Use the Supplier Software in connection with the receipt and use of
the Services, and to permit Service Recipients to Use the Supplier Software in
connection with the receipt and use of the Services.
12.5    Commissioned Materials. Supplier shall provide to LS&Co. all
Commissioned Materials promptly after the completion thereof, including the
complete source code and object code of the Software therein. LS&Co. hereby
grants to Supplier during the Term and Termination Assistance Period a global,
fully-paid up, non-exclusive, non-transferable license to Use the Commissioned
Materials solely to provide the Services. Supplier may permit Supplier Agents to
Use the Commissioned Materials solely to provide those Services that such
Supplier Agents are responsible for providing.
12.6    LS&Co.-Owned Materials. Supplier hereby does, and shall cause all
Supplier Agents to, irrevocably and unconditionally assign to LS&Co. upon
creation without further consideration all right, title, and interest in any
LS&Co. Derivative Works, Commissioned Materials, and Work Product and any
Derivative Works of the foregoing (collectively, “LS&Co.-Owned Materials”), and
all Intellectual Property Rights therein. If any Intellectual Property Rights,
including artists’ rights and moral rights, in LS&Co.-Owned Materials, cannot
(as a matter of law) be assigned by Supplier or Supplier Agents to LS&Co. as
provided above, then: (a) Supplier unconditionally and irrevocably does, and
shall cause all Supplier Agents to, waive the enforcement of such rights and all
claims and causes of action of any kind against LS&Co. with respect to such
rights; and (b) to the extent Supplier or Supplier Agents cannot (as a matter of
law) make such waiver, Supplier unconditionally grants, and shall cause all
Supplier Agents to grant, to LS&Co. an exclusive (without reservation),
perpetual, irrevocable, worldwide, fully-paid, royalty-free, transferable
license, with the right to sublicense through multiple levels of sublicensees,
under any and all such rights: (i) to reproduce, create Derivative Works of,
distribute, publicly perform, publicly display, and digitally perform, and
otherwise use and exploit the LS&Co.-Owned Materials in any medium or format,
whether now known or hereafter discovered; (ii) to use, make, have made, sell,
offer to sell, import, and otherwise exploit any product or service based on,
embodying, incorporating, or derived from such Derivative Works; and (iii) to
exercise any and all other present or future rights not yet known in the
LS&Co.-Owned Materials. Supplier shall not include any of Supplier’s Background
Technology in any LS&Co.-Owned Materials unless: (x) Supplier identifies such
Background Technology to LS&Co. in advance and in writing; and (y) LS&Co. agrees
to such inclusion. Notwithstanding the foregoing, to the extent that Supplier
embeds any of Supplier’s Background Technology into any LS&Co.-Owned Materials,
Supplier hereby grants to LS&Co. a global, perpetual, irrevocable, fully-paid,
royalty-free, non-exclusive, sublicensable license to exercise all Intellectual
Property Rights in any of Supplier’s Background Technology included in any
LS&Co.-Owned Materials. Supplier hereby assigns, and shall cause all Supplier
Agents to assign, to LS&Co. any and all claims, past, present, or future, of any
nature whatsoever, Supplier or Supplier Agents may have for infringement,
misappropriation, or violation of any Intellectual Property Right assigned to
LS&Co. pursuant to this Agreement.

LS&Co. – Master Services Agreement
Page 18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

12.7    Further Assurances. Supplier shall, and shall cause all Supplier
employees, Supplier Agents and employees and contractors of Supplier Agents (in
each case, whether former or current) to: (a) cooperate with and assist LS&Co.
and its designees, both during and after the Term, in perfecting, maintaining,
and enforcing LS&Co.’s or its designees’ rights in all right, title, and
interest in any LS&Co.-Owned Materials, including all Intellectual Property
Rights thereto; and (b) execute and deliver to LS&Co. any documents or take any
other actions as may reasonably be necessary, or as LS&Co. may reasonably
request, to perfect, maintain, protect, or enforce LS&Co.’s or its designees’
rights in such materials or otherwise carry out the purpose of this Article 12.
12.8    LS&Co. Marks. Supplier recognizes the validity of all trademarks,
service marks, trade names, logos and other indicia of LS&Co. and its Affiliates
(and any and all intellectual property rights therein) (collectively, the
“LS&Co. Marks”), and the ownership thereof by LS&Co. or the applicable
Affiliate, and shall not at any time take any action or fail to act such that
the validity of the LS&Co. Marks or LS&Co.’s or any Affiliate’s ownership
thereof is called into question. Supplier shall not place any of the LS&Co.
Marks on materials developed or produced by Supplier, except with respect to
materials delivered solely to LS&Co., without the prior consent of the LS&Co.
Governance Executive. Any such use of the LS&Co. Marks shall be limited to the
specific consent granted by the LS&Co. Governance Executive hereunder, and shall
not be deemed or considered the grant of a license to use such LS&Co. Marks in
any other manner or for any other purpose whatsoever. Supplier shall not claim
to own or acquire any right, title or interest in any of the LS&Co. Marks or
other forms of intellectual property belonging to LS&Co., and all uses of the
LS&Co. Marks shall inure to the benefit of LS&Co. Supplier shall immediately
discontinue all use of the LS&Co. Marks upon the End Date, and shall not
thereafter make any further use thereof. Supplier shall not register or attempt
to register the LS&Co. Marks or any other trademark that may be confusingly
similar to the LS&Co. Marks. Supplier shall not dispute or contest the validity,
enforceability or ownership of the LS&Co. Marks and shall notify LS&Co. promptly
of any attempt by any unauthorized person to use the LS&Co. Marks of which
Supplier becomes aware.
13.
DATA.

13.1    Correction and Reconstruction. Supplier shall, at its cost and expense,
promptly correct any errors or inaccuracies in the reports and other
deliverables provided to LS&Co. under this Agreement. Supplier shall, at its
cost and expense: (a) develop and maintain procedures for the reconstruction of
lost, corrupted, altered or destroyed LS&Co. Data; (b) promptly notify LS&Co. of
any errors in, or destruction, loss, or accidental, unauthorized or unlawful
alteration of, any LS&Co. Data caused by Supplier or Supplier Agents; (c)
promptly correct errors in, or destruction, loss or alteration of, any LS&Co.
Data caused by Supplier or Supplier Agents (including correcting or
reconstructing such LS&Co. Data); provided that Supplier’s obligation shall be
limited to the extent that LS&Co. would have, in the ordinary course of
business, reasonably incurred the cost of comparable internal and external
resources to correct and/or reconstruct such LS&Co. Data taking into account all
the relevant facts and circumstances (including the LS&Co. Data at issue and the
potential to complete the correction and/or reconstruction of that LS&Co. Data
(for example, the extent to which the applicable LS&Co. Data is captured in
transaction logs, offline formats or in the memory of LS&Co. personnel)). At
LS&Co.’s request and expense, Supplier shall promptly correct, to the extent

LS&Co. – Master Services Agreement
Page 19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

possible in light of all the facts and circumstances, any errors in, or
destruction, loss, or accidental, unauthorized or unlawful alteration of, LS&Co.
Data caused by LS&Co or LS&Co. Agents.
13.2    Provision of Data. Upon request by LS&Co. for any reason and at any time
during the Term and Termination Assistance Period, Supplier shall: (a) promptly
provide to LS&Co., in the format and on the media requested by LS&Co., all or
any part of LS&Co. Data; and (b) erase or destroy all or any part of LS&Co. Data
in Supplier’s possession, in each case to the extent so requested by LS&Co. Any
archival tapes containing LS&Co. Data shall be used by Supplier and Supplier
Agents solely for back-up purposes. Supplier shall not withhold any LS&Co. Data
for any reason, including as a means of resolving any dispute.
13.3    Data Privacy. Supplier shall comply with all applicable Data Protection
Laws. To the extent necessary to comply with any Data Protection Laws, the
Parties shall, or as appropriate cause their respective Affiliates to, execute a
data privacy agreement substantially in the form required by LS&Co. and to make
such amendments to such agreement as may be required under applicable Data
Protection Laws from time-to-time. Supplier shall: (a) not do, or omit to do,
anything that would cause, or may reasonably be expected to cause LS&Co. to
breach any Data Protection Laws; (b) only process LS&Co. Personal Data as
necessary to perform its obligations under this Agreement and as specifically
permitted by this Agreement, or as otherwise expressly instructed by LS&Co.;
(c) comply with all instructions of LS&Co. related to the processing of LS&Co.
Personal Data; and (d) process LS&Co. Personal Data at the Service Locations
specified in Exhibit 7 for such Processing and not transfer LS&Co. Personal Data
across country borders unless expressly authorized by LS&Co. and with respect to
the LS&Co. Personal Data collected within the European Economic Area (“EEA”) or
otherwise subject to the Data Protection Laws in the EEA, only in accordance
with Section 13.8.
13.4    Processing of Personal Data. Where, in performing obligations under this
Agreement, Supplier processes LS&Co. Personal Data on behalf of LS&Co., Supplier
shall: (a) not disclose such LS&Co. Personal Data to any person unless LS&Co.
has given its prior consent to such disclosure; (b) promptly notify LS&Co. if it
receives any request from an individual (being also identified as a “Data
Subject”) to have access to, or rectification of, LS&Co. Personal Data or any
request not to receive marketing material or any objection or complaint in
respect of its data processing activities and at its own cost provide such
assistance as may reasonably be requested including providing LS&Co. with a copy
of any LS&Co. Personal Data processed in relation to the requesting individual;
(c) promptly deal with inquiries from LS&Co. in relation to the processing of
LS&Co. Personal Data; (d) restrict access to LS&Co. Personal Data to only those
Supplier Staff who have a need to know for the purposes of providing the
Services, and take all reasonable steps to ensure the reliability of Supplier
Staff that will or may have access to LS&Co. Personal Data; and (e) permit
LS&Co. to inspect any of the Supplier’s facilities (excluding portions of shared
facilities occupied by other customers of Supplier, to the extent that LS&Co.
access would jeopardize or infringe privacy rights of such other customers)
where any LS&Co. Personal Data is held or processed, to enable LS&Co. to assess
whether or not the Supplier is complying with its obligations with respect to
LS&Co. Personal Data under this Agreement and the Data Protection Laws.

LS&Co. – Master Services Agreement
Page 20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

13.5    Data Security. Supplier shall establish, implement and maintain
appropriate technical, administrative, physical and organizational security
measures and controls, and other safeguards to ensure against the unauthorized
or unlawful processing of any LS&Co. Personal Data and the accidental or
unauthorized destruction, loss, alteration, disclosure, unavailability or access
to LS&Co. Data in the possession of or under the control of Supplier and during
the electronic transmission, storage, and shipping thereof, that comply with the
applicable LS&Co. Policies and Data Protection Laws and that are at least equal
to the highest of the following: (a) industry standards for security management,
including ISO 27001 (Information technology -- Security techniques --
Information security management systems -- Requirements), ISO 27002 (Information
technology - Security techniques - Code of practice for information security
management) and payment card industry (“PCI”) standards applicable to providers
of services the same as or similar to the Services and the Service Locations;
and (b) any higher standard required by Law. Supplier shall implement such
technical, administrative, physical and organizational security controls, and
other such safeguards prior to Supplier’s provision of a Service or part of a
Service. Supplier shall notify LS&Co. prior to any change that is made with
respect to such technical, administrative, physical and organizational security
controls, and other such safeguards.
13.6    Breach or Potential Breach; Notification Requirements. In the event
Supplier or Supplier Agents discovers or is notified of a breach or potential
breach of security relating to LS&Co. Data or any breach or potential breach of
this Article 13 or any Data Protection Laws, Supplier shall (a) immediately
notify the LS&Co. Governance Executive of such breach or potential breach
(including providing the LS&Co. Governance Executive with an initial security
risk assessment); (b) investigate such breach or potential breach and prepare a
report of the breach or potential breach and corrective action taken;
(c) coordinate with LS&Co. with respect to any communication of such breach or
potential breach; (d) take such steps as are deemed necessary by LS&Co. to
protect those individuals and/or Data Subjects affected or potentially affected
by the breach or potential breach, whether due to actual or potential fraud,
identity theft or otherwise; (e) provide full, prompt and good-faith cooperation
as requested by LS&Co. in investigating and addressing any such breach or
potential breach, including making available personnel with sufficient knowledge
to work with LS&Co. to resolve any breach or potential breach and determine the
scope of the breach or potential breach; and (f) in the case of an actual breach
remediate the effects of the breach. In the event of a breach attributable to an
act or omission of Supplier, as part of such remediation, Supplier shall:
(w) pay all cost and expense of LS&Co.’s compliance with any of LS&Co.’s
notification obligations, including LS&Co.’s compliance with Laws relating to
the notification of individuals and entities who information may have been
disclosed in connection with the breach, as well as the costs of credit
monitoring services for affected individuals; (x) provide LS&Co. with a root
cause analysis on the breach; (y) provide LS&Co. with a corrective action plan
acceptable to LS&Co.; and (z) provide LS&Co. with assurance satisfactory to
LS&Co. that such breach shall not recur. If any security breach or a breach of
this Article 13 or of any Data Protection Laws requires LS&Co. to make a
disclosure to any third party, LS&Co. shall be solely responsible for making
that disclosure and Supplier and Supplier Agents shall cooperate with LS&Co. in
formulating the disclosure. Supplier and Supplier Agents shall not make any
disclosure regarding a security breach, a breach of this Article 13 or of any
Data Protection Laws without LS&Co.’s prior consent, which may be withheld at
LS&Co.’s sole discretion. Supplier shall promptly provide to LS&Co. any

LS&Co. – Master Services Agreement
Page 21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

information or records that are requested by any Governmental Authority or
otherwise required to answer any inquiries from any Governmental Authority.
13.7    Protection of LS&Co. Data. Supplier shall develop and, subject to
LS&Co.’s prior approval, implement policies to: (a) segregate all LS&Co. Data
from that of any other Supplier client; and (b) restrict access to LS&Co. Data
so that Supplier Agents providing services to any business that is competitive
with LS&Co. do not have access to LS&Co. Confidential Information.
13.8    Overseas transfers of LS&Co. Personal Data. Supplier may only transfer
LS&Co. Personal Data processed in circumstances where EEA Data Protection Laws
apply to a country outside the EEA with the specific and prior written agreement
of LS&Co. Where such LS&Co. Personal Data is transferred outside the EEA, the
Parties agree that the transfer of such data shall be in accordance with the
standard contractual clauses for the transfer of Personal Data to data
processors established in third countries (Commission Decision 2010/87/EU) (the
“Data Protection Model Clauses”). In order to give effect to this Section 13.8,
Supplier agrees to enter into the Data Protection Model Clauses in complete and
un-amended form (except with respect to the completion of required content and
non-substantive adjustments to give meaning to required content) with each
relevant EEA-based LS&Co. Affiliate as LS&Co. may specify, and that each
executed version of the Data Protection Model Clauses shall form part of this
Agreement.
13.9    Supplier Agents. Supplier shall procure that Supplier Agents
contractually agree in writing to comply with obligations in relation to the
processing of LS&Co. Personal Data which are equivalent to those set out in this
Article 13. For the avoidance of doubt, this shall include an obligation on the
Supplier to procure that each such Supplier Agent signs up to the Data
Protection Model Clauses in accordance with Section 13.8, where required by
LS&Co.
14.
CONTINUED PROVISION OF SERVICES.

14.1    Disaster Recovery Plan. Without limiting Supplier’s other obligations
and responsibilities in this Agreement, Supplier shall develop, for LS&Co.’s
review and approval, advanced arrangements and procedures to respond to an event
or occurrence that could suspend, delay, inhibit or prevent performance of the
Services, which arrangements and procedures, at a minimum, address the
requirements specified in Exhibit 17 (a “Disaster Recovery Plan”) for each
Service Location. Supplier shall implement each such plan in accordance with the
requirements in this Agreement and the applicable Disaster Recovery Plan.
Notwithstanding the foregoing, Supplier shall be responsible for all disaster
recovery activities at all of the Service Locations as of the Applicable
Commencement Date. Subject to the terms of the applicable Disaster Recovery Plan
and Statement of Work, Supplier’s disaster recovery obligations with respect to
each Service Location shall be to use its best efforts to ensure that in the
event of a disaster the Services continue unaffected, including any dependencies
the Services may have on Supplier Agents and in accordance with the applicable
Service Levels. Supplier shall: (a) continuously review and update each Disaster
Recovery Plan, including as required to reflect any New Services, Changes or
changes to the manner of performance or delivery of the Services, and provide
LS&Co. with updated versions promptly upon any change. Supplier shall consult
LS&Co. regarding updates to a Disaster Recovery Plan and shall not make any
changes without

LS&Co. – Master Services Agreement
Page 22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

obtaining the consent of LS&Co.; (b) test (and re-test as necessary) the
operability of the Disaster Recovery Plan; (c) permit LS&Co., at its own
expense, to observe any test or re-test of the operability of each Disaster
Recovery Plan; (d) provide LS&Co. with any reports relating to any test or
re-test of the operability of each Disaster Recovery Plan; and (e) certify to
LS&Co. at least twice during every 12-month period that each Disaster Recovery
Plan is fully operational. Supplier shall immediately notify LS&Co. of any
disaster and implement the Disaster Recovery Plan upon the occurrence of a
disaster. In the event of a disaster, Supplier shall not increase the Charges or
charge LS&Co. usage or other variable fees. In the event of uncertainty or a
dispute regarding whether an event constitutes a disaster under the Disaster
Recovery Plan, LS&Co. shall be entitled to determine in its reasonable
discretion whether such event constitutes a disaster and such determination
shall be binding on Supplier. Supplier must provide, at LS&Co.’s request,
evidence of Supplier’s capability to meet any Regulatory Requirements concerning
business continuity. In addition, Supplier consents to LS&Co. providing any
third party with access to a Disaster Recovery Plan to enable that third party
to audit the Disaster Recovery Plan in accordance with the audit rights in any
agreement between LS&Co. and that third party. Supplier shall consult and
cooperate with LS&Co. and assist LS&Co. in its development and refinement of
LS&Co.’s Disaster Recovery Plans and take all steps necessary to ensure that
such Disaster Recovery Plans and Supplier’s Disaster Recovery Plans are
compatible with each other, responsive to the changes in the Services and
compliant with all Regulatory Requirements. Supplier shall participate to the
extent required by LS&Co. in the implementation of LS&Co.’s Disaster Recovery
Plans, cooperate with and participate in LS&Co.’s tests of its Disaster Recovery
Plans and consult with LS&Co. and provide reasonable assistance to LS&Co. in
connection with LS&Co.’s efforts to continually update and improve LS&Co.’s
Disaster Recovery Plans.
14.2    Force Majeure. If and to the extent that a Party’s performance of any of
its obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, or a similar cause
beyond the reasonable control of such Party (but specifically excluding labor
and union-related activities with respect to Supplier’s or Supplier Agents’
workforces, failures of Supplier Agents, and inability to obtain supplies)
(each, a “Force Majeure Event”), and such non-performance, hindrance or delay
could not have been prevented by reasonable precautions undertaken by the Party
claiming a Force Majeure Event, then such Party shall be excused for such
non-performance, hindrance or delay of those obligations affected by the Force
Majeure Event for as long as such Force Majeure Event continues and such Party
continues to use all reasonable efforts to recommence performance whenever and
to whatever extent possible without delay, including through the use of
alternate sources, workaround plans and other means. The Party whose performance
is prevented, hindered or delayed by a Force Majeure Event shall immediately
notify the other Party of the occurrence of the Force Majeure Event and describe
in reasonable detail the nature of the Force Majeure Event. The occurrence of a
Force Majeure Event does not excuse, limit or otherwise affect Supplier’s
obligation to provide either normal recovery procedures or any other disaster
recovery services described in Section 14.1. Supplier shall not have the right
to any additional payments from LS&Co. as a result of its efforts to provide
Services during a Force Majeure Event.
14.3    Alternate Source. If the performance of all or a portion of the Services
is prevented, hindered or delayed for more than 24 hours in the case of critical
Services, or more

LS&Co. – Master Services Agreement
Page 23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

than 2 calendar days in the case of all other Services, LS&Co. may procure the
affected Services from an alternate source and LS&Co. shall not be required to
pay the Charges associated with such Services during the period of any such
nonperformance. If the performance of all or a portion of the Services is
prevented, hindered or delayed for more than 15 calendar days, LS&Co., at its
sole discretion, may: (a) terminate any portion of the Agreement affected by the
nonperformance, hindrance or delay; or (b) terminate the entire Agreement, in
each case as of the date specified by LS&Co. in a notice of termination to
Supplier at least 5 calendar days prior to the termination and without payment
of any Termination Charge.
14.4    Allocation of Resources. Whenever a Force Majeure Event or a disaster
causes Supplier to allocate limited resources between or among Supplier’s
customers, Supplier shall not provide to any other customers of Supplier
priority over LS&Co. Supplier shall not redeploy or reassign any Key Supplier
Personnel to another account in the event of a Force Majeure Event.
14.5    Step-in Rights. In the event (a) of a material disruption to a Service
(including a disruption arising out of a Force Majeure Event), (b) of repeated
Service performance failures (provided that LS&Co gives notice to Supplier of
such repeated Service performance failures and LS&Co.’s intent to exercise its
step in rights and provides Supplier with a reasonable period, not to exceed 30
days, to cure such Service performance failures) or (c) LS&Co. is directed, or
required, by a Law or Governmental Authority to step in, LS&Co. may, in each
case, step in and supervise or perform, or designate an LS&Co. Agent to step in
and supervise or perform, Supplier’s performance of the impacted Services, until
such time that Supplier can demonstrate the ability to resume the performance of
such Services (the date LS&Co. steps-in, the “Step-In Date”). Supplier shall be
liable for LS&Co.’s costs and expenses incurred as a result of exercising its
rights under this Section. LS&Co.’s exercise of its rights under this Section
shall not constitute a waiver by LS&Co. of any rights it may have (including
LS&Co.’s rights to terminate this Agreement) before, on or after the Step-In
Date. Supplier shall cooperate with LS&Co. in respect of such step-in including
by providing access to Software, Equipment and Service Locations and any other
assistance and information requested by LS&Co., including by providing LS&Co.
space at the Supplier Service Locations. In the event LS&Co. exercises its right
to terminate this Agreement in whole or in part in connection with the events
giving rise to a step-in, LS&Co. may initiate or continue to exercise its
step-in rights during the Termination Assistance Period. If LS&Co. exercised its
step-in rights, LS&Co. may elect to cease exercising its right to step-in at any
time by giving notice to Supplier (“Step-Out Notice”). Within 3 business days
after the Step-In Date, Supplier shall develop a plan to demonstrate to LS&Co.
how it shall resume the proper performance of the applicable Services (“Step-Out
Plan”), and shall provide such Step-Out Plan to LS&Co. for approval. Approval by
LS&Co. of the Step-Out Plan shall not constitute a waiver by LS&Co. of any
rights it may have if Supplier is unable to perform any of its obligations in
accordance with the terms of this Agreement after the Step-Out Date. The
Step-Out Plan and delivery of the Services shall remain Supplier’s
responsibility. Following receipt and review of any Step-Out Plan, LS&Co. shall
either (a) confirm the date for resumption of the affected Services by Supplier
as being the date set out in the Step-Out Notice or (b) revise the date to
reflect the time to implement the Step-Out Plan and the state of readiness of
Supplier; which date shall be no later than 30 days after the resumption of the
Services by Supplier. The date notified by LS&Co. under clause (a) or
clause (b) shall be the “Step-Out Date”. Once LS&Co. has notified Supplier of a
Step-Out Date, Supplier shall devote all necessary resources to implement the
Step-Out Plan such that delivery of the affected Services by Supplier is
restored to the Service Levels, and that the affected Services

LS&Co. – Master Services Agreement
Page 24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

are delivered in accordance with all other provisions of this Agreement and the
applicable Statements of Work, from the Step-Out Date. During any step-in
period, the Parties shall meet at least weekly to discuss progress toward
remedying the event which gave rise to exercise of the step-in right, including
deciding whether or not Supplier can resume performance of the affected
Services. By exercising its right to step-in LS&Co. shall not, and shall not be
deemed to, assume any obligation to resolve the event giving rise to its right
to step-in or relieve Supplier of any obligation or liability in relation to
that event or relieve Supplier of any of its other obligations or liabilities
under this Agreement and any applicable Statements of Work.
15.
PAYMENTS.

15.1    Charges. In consideration of Supplier providing the Services, LS&Co.
shall pay to Supplier the Charges as specified in this Agreement. Except as
expressly set forth in this Agreement, there shall be no charges or fees payable
by LS&Co. in respect of Supplier’s performance of its obligations pursuant to
this Agreement. Periodic Charges under this Agreement are to be computed on a
calendar month basis, and shall be prorated for any partial month.
15.2    Invoices. For each month after the first Commencement Date, Supplier
shall invoice LS&Co. for the Charges applicable to the Services provided during
such month. Supplier’s monthly invoices shall: (a) be provided within 10 days
after the last day of the month; (b) be in a form and format requested by
LS&Co.; and (c) contain detailed information regarding the Charges as is
requested by LS&Co., including information necessary to determine the accuracy
of the Charges in each such invoice.
15.3    Timeliness of Invoices. Supplier shall invoice all Charges within
90 days after the month in which the Services were rendered or the expense
incurred. If Supplier fails to invoice such Charges within 90 days LS&Co. shall
be under no obligation to pay and Supplier shall waive any right it may have to
invoice for and collect such Charges.
15.4    Payment. Subject to Section 15.5, the Charges for a month shall be due
and payable to Supplier within [****]* days after the date LS&Co. receives
Supplier’s invoice. Nothing in this Agreement shall prevent Supplier from
assigning the receivables due to Supplier in accordance with the terms and
conditions in this Agreement; provided that the assignee shall obtain no right
or cause of action under this Agreement and LS&Co. shall be under no obligation
to deal with or respond to the assignee of such receivables, and provided
further that, LS&Co. shall only be obligated to make a single payment in
accordance with, and subject to, the terms and conditions of this Agreement and
shall not be required to make separate payments to Supplier with respect to any
invoice or invoiced amounts.
15.5    Fee Disputes. LS&Co. may withhold invoiced amounts that LS&Co. disputes
in good faith, until such dispute is resolved in accordance with the terms of
this Agreement, whereupon Supplier shall promptly implement the resolution of
that dispute. LS&Co. shall notify Supplier of all such disputes by the date
payment under such invoice would otherwise be due. In the event that the amount
of disputed payments withheld by LS&Co. pursuant to this Section 15.5 exceeds an
amount equal to 3 months of the Base Charges, LS&Co. shall pay such

LS&Co. – Master Services Agreement
Page 25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

excess amounts into an escrow account. Upon resolution of the applicable
dispute, the prevailing party in such dispute shall receive the sum of money
subject to the dispute from the escrow agent.
15.6    Unanticipated Changes. In the event of a significant and unanticipated
change in technology or business processes during the Term materially reduces
Supplier’s cost of providing the Services, Supplier will reduce the Charges by
an amount that reflects such reduction.
15.7    Due Diligence. Supplier hereby acknowledges and agrees that LS&Co. has
delivered or made available to Supplier all information and documents Supplier
has deemed necessary for Supplier to commit to its obligations under this
Agreement in accordance with its terms. Supplier shall not be relieved of any of
its obligations under this Agreement, or alter, increase or add any fees or
charges related to this Agreement, as a result of its failure to review the
foregoing information and documents or any documents referred to therein or its
failure to request any information or documents from LS&Co.
15.8    No Other Charges. Except as otherwise expressly set forth in Exhibit 4,
or elsewhere in this Agreement, all costs and expenses relating to Supplier’s
performance of the Services (including all costs and expenses related to the
acquisition, maintenance and enhancement of Software and Equipment, travel and
lodging, document reproduction and shipping, computers and office equipment used
by Supplier Staff, and all telephone charges) are included in the Charges and
shall not be charged to or reimbursed by LS&Co. Except as expressly provided in
Exhibit 4, there shall be no periodic adjustments to the Charges during the Term
(e.g., cost-of-living increases or inflation indexes).
15.9    No Payment for Unperformed Services. If Supplier fails to provide any
Services, the Charges shall be adjusted in a manner such that LS&Co. is not
responsible for the payment of any Charges for Services that Supplier fails to
provide.
15.10    Local Country Agreements. Where required, in LS&Co.’s judgment, under
applicable local Law to fulfill the obligations of the Parties under this
Agreement, each Party shall cause the applicable Supplier or Supplier Affiliate
entity and the applicable LS&Co. or LS&Co. Affiliate entity to enter into a
local country addendum in the form set forth in Exhibit 16 (a “Local Country
Agreement”). Notwithstanding the foregoing, each of the Parties shall instruct
their respective Affiliates receiving or providing Services in such countries to
comply with the applicable terms of this Agreement.  With respect to each Local
Country Agreement, unless otherwise provided in such Local Country Agreement,
Supplier shall be fully responsible and liable for all obligations of itself or
any Supplier Affiliate or Supplier Agent, as may be applicable.  LS&Co. shall
have the right to enforce this Agreement (including the terms of all Local
Country Agreements) on behalf of each LS&Co. Affiliate that enters into a Local
Country Agreement, and to assert all rights and exercise and receive the
benefits of all remedies (including monetary damages) of each such LS&Co.
Affiliate, to the same extent as if LS&Co. were such LS&Co. Affiliate, subject
to the provisions of Article 27. Supplier shall have the right to enforce this
Agreement (including the terms of all Local Country Agreements) on behalf of
each Affiliate that enters into a Local Country Agreement, and to assert all
rights and exercise and receive the benefits of all remedies (including monetary
damages) of each such Affiliate

LS&Co. – Master Services Agreement
Page 26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

hereunder, to the same extent as if Supplier were such Affiliate, subject to the
provisions of Article 27. Notwithstanding anything to the contrary in any Local
Country Agreement, it is the intention of the Parties that any and all disputes
arising under or relating to any Local Country Agreement shall be subject to the
provisions of Article 22.
16.
TAXES.

16.1    Taxes. LS&Co. and Supplier shall each bear sole responsibility for:
(a) its own Income Taxes; (b) all taxes, assessments and other real
property-related levies on its respective owned or leased real property; and
(c) any sales, use, lease, service, value-added, excise, consumption, stamp
duty, goods and services, transfer, or other similar tax, duty or surcharge that
is assessed on Equipment, Software or property such Party owns or leases from a
third party, or for which such Party is financially responsible under this
Agreement. Supplier shall be responsible for any sales, use, lease, service,
value-added, excise, consumption, stamp duty, goods and services, transfer, or
other similar tax, duty or surcharge that is based upon Supplier’s cost in
acquiring, using or providing any materials, supplies, facilities, or services
furnished or used by Supplier or Supplier Agents in performing or furnishing the
Services including all such taxes, duties and surcharges on Supplier Equipment
and Supplier Software. In the event that LS&Co. is required by law to pay
withholding taxes on any payment of Charges, then LS&Co. shall deduct such
amounts as are necessary and pay the net amount to Supplier after such deduction
for withholding taxes. Unless otherwise agreed to by LS&Co., Supplier shall
provide all Software in intangible (e.g., electronic) form with no exchange of
tangible personal property, and, at LS&Co.’s request, shall provide a
certification of compliance with the foregoing requirement.
16.2    Certain Service Taxes. Supplier represents and warrants that, to the
best of its knowledge, no sales, use, lease, service, value-added, excise,
consumption, stamp duty, goods and services, transfer, or other similar tax,
duty or surcharge are applicable to the Charges (collectively, “Service Tax”) in
any jurisdiction as of the Effective Date. If at any time on or after the
Effective Date, a Service Tax is imposed in any jurisdiction, Supplier shall, in
consultation with and subject to LS&Co. approval, take all reasonable steps to
mitigate the impact of such Service Tax (including, potentially, providing
applicable tax credits to LS&Co. and submitting necessary tax certification
forms). If the impact of such Service Tax cannot be fully mitigated, Supplier
shall: (a) agree to bear such Service Tax; or (b) negotiate and implement a
mutually agreed upon equitable reduction to the applicable Charges. In the event
that Supplier does not agree to bear such Service Tax or the Parties cannot
agree upon an equitable reduction to the applicable Charges within a reasonable
time period, in any case not to exceed 30 days, LS&Co. may: (y) agree to bear
such Service Tax; or (z) elect to terminate this Agreement, any Statement of
Work or the affected Service in whole or in part as of the date specified by
LS&Co. in its notice of termination and without payment of any Termination
Charges. If LS&Co. agrees to bear such Service Tax then Supplier shall (subject
to the provision of an exemption certificate by LS&Co.) collect and remit such
Service Tax legally chargeable to LS&Co. under applicable Law and LS&Co. shall
be financially responsible for such Service Tax; provided that Supplier does all
things, including providing tax invoices and other documentation, that may be
necessary or desirable to enable or assist LS&Co. in claiming any input tax
credit, adjustment or refund in relation to any amount of such Service Tax.

LS&Co. – Master Services Agreement
Page 27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

16.3    Relocation of Services. Any taxes assessed on the provision of the
Services for a particular site resulting from Supplier’s relocating or rerouting
the delivery of Services for Supplier’s convenience to, from or through a
location other than the Service Location used to provide the Services as of the
Effective Date shall be paid by Supplier.
16.4    Segregation of Charges. Supplier shall segregate the Charges into the
following separate payment streams on a country-by-country basis: (a) those for
taxable Services; (b) those for nontaxable Services; (c) those that relate to a
capital expenditure versus an expense; (d) those for which a Service Tax has
already been paid; and (e) those for which Supplier functions merely as a paying
agent for LS&Co. in receiving goods, supplies or services (including leasing and
licensing arrangements) that otherwise are nontaxable or have previously been
subject to tax. In addition, LS&Co. and Supplier shall cooperate to more
accurately determine a Party’s tax liability and to minimize such liability, to
the extent legally permissible. Each Party shall provide and make available to
the other Party any resale certificates, information regarding out-of-state
sales or use of equipment, materials or services, and any other exemption
certificates or information requested by a Party.
17.
BENCHMARKING.

17.1    Benchmarking Process. LS&Co. may in its sole discretion instruct the
Benchmarker to conduct the Benchmarking Process at a time and with regard to any
Service Category or combination of Service Categories; except that LS&Co. may
not formally initiate a Benchmarking Process with respect to a Service Category
more than once annually. As part of the Benchmarking Process, the Benchmarker
shall compare the applicable fees to the fees of offerings of a like mix of
volumes and types of services offered by other suppliers (including Supplier) to
customers who are similarly situated to LS&Co. (“Comparable Deals”). The
Benchmarker shall select a representative sample of Comparable Deals from one or
more suppliers. The Benchmarker shall normalize the fees for the Comparable
Deals utilizing factors suggested by the Parties and approved by the Benchmarker
as part of the determination of the Benchmarking Process, which factors may
include the scope and volume of the services, the service locations (including
geography), the term of the agreement, service levels and the service delivery
model.
17.2    Benchmarker. The Benchmarking Process shall be conducted by a
Benchmarker chosen by LS&Co. from the list of Benchmarkers specified on
Exhibit 11, and LS&Co. shall pay the fees charged by the Benchmarker to conduct
the Benchmarking Process. If the Benchmarkers are no longer providing the
services required to conduct the Benchmarking Process or are otherwise
unavailable at the time LS&Co. elects to conduct the Benchmarking Process, the
Parties shall promptly designate a replacement Benchmarker. If the Parties do
not agree within 15 days on a replacement Benchmarker, LS&Co. shall designate
the Benchmarker in its sole discretion, provided that such Benchmarker shall not
be a Supplier Competitor. Supplier shall at its expense cooperate with and
assist the Benchmarker and any other third parties involved in the Benchmarking
Process, including providing data relating to the provision of the Services, as
requested by LS&Co. or the Benchmarker. For clarity, Supplier shall not be
required to provide data that reveals its cost to provide the Services in
connection with the Benchmark Process except in the case of Pass-Through
Expenses.

LS&Co. – Master Services Agreement
Page 28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

17.3    Benchmark Results Review. LS&Co. and Supplier shall review the Benchmark
Results during the Benchmark Review Period. If either Party has reason to
believe that the Benchmarker’s report contains material errors (each, a “Claimed
Error”), such Party shall notify the Benchmarker during the Benchmark Review
Period of such Claimed Error and shall provide any documentation and information
necessary to support the Claimed Error and shall copy the other Party on all
such correspondence. The Benchmarker shall review any Claimed Error and meet
with the Parties for a time period determined by the Benchmarker to resolve the
Claimed Error and make corresponding adjustments to the Benchmarker’s findings,
if any, prior to issuing the final benchmarking report (“Benchmarking Report”).
If either Party determines that any Claimed Error is not likely to be resolved
through additional consultation with the Benchmarker, at such Party’s request,
the Claimed Error will be resolved through the alternative dispute resolution
process described in Section 17.5 and the resolution of the Claimed Error as set
forth in the final report of CPR shall be incorporated into the Benchmarking
Report and shall be binding on the Parties.
17.4    Adjustments. If any Charges paid by LS&Co. to Supplier with respect to a
Service Category that is subject to the Benchmark Process are higher than the
market price established by the Benchmarker in the Benchmark Results for such
Service Category (or, to the extent a market price is not established in the
Benchmark Results, the average price of all the pricing results provided by the
Benchmarker in the Benchmark Results), Supplier shall then prospectively reduce
the Charges in a manner that eliminates such variance. In the event that any
Charges paid by LS&Co. to Supplier are more than 10% higher than the pricing
contained in the Benchmark Results, Supplier shall reimburse LS&Co. for the cost
of the applicable benchmarking. In no event will Supplier increase the Charges
as a result of any benchmarking.
17.5    Benchmarking Disputes. If the Parties fail to agree on a replacement
Benchmarker in accordance with Section 17.2, or fail to agree to the
Benchmarking Process within 30 days after LS&Co. notifies Supplier that it
intends to initiate the Benchmarking Process, or if either Party disputes the
Benchmark Results, the Parties shall immediately escalate the disputed issues
(“Issues”) via the dispute resolution process set forth in Section 22.1;
provided that if any unresolved Issues remain after each Party has considered
the Issues in accordance with Section 22.1(c), then either Party may submit such
Issues to the International Institute for Conflict Prevention & Resolution
(www.cpradr.org, “CPR”) and such Issues shall be finally resolved by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration by three
independent and impartial arbitrators, of whom each Party shall designate one in
accordance with the ‘screened’ appointment procedure provided in CPR Rule 5.4.
The Parties shall use all reasonable efforts to resolve the Issues within 30
days after their submission to arbitration under this Section 17.5 and the
decision of the arbitrators with respect to such Issues shall be binding on the
Parties. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§1 et seq. and judgment upon the decision rendered by the arbitrator may
be entered by any court having jurisdiction thereof. The place of arbitration
shall be San Francisco, California. If a Party fails to participate in the
dispute resolution procedures described in Article 22, the other Party can
commence arbitration prior to the expiration of the time periods set forth in
Article 22.

LS&Co. – Master Services Agreement
Page 29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

18.
AUDITS.

18.1    Services. Upon reasonable notice from LS&Co., Supplier and Supplier
Agents shall promptly provide LS&Co., LS&Co. Agents (including any external
auditors of LS&Co., any internal LS&Co. Agents responsible for evaluating
compliance, and any trustees, administrative agents, paying agents, and banks
responsible for monitoring or managing LS&Co.’s compliance with its debt and
other covenants), and any of LS&Co.’s regulators (collectively, “Auditors”)
with: (a) access to any facilities, personnel and information technology systems
under Supplier or Supplier Agents’ control; and (b) any assistance and
information the Auditors may require, in each case for the purpose of performing
audits or inspections of the Services, the Service Locations, the Systems, and
the business of LS&Co. relating to the Services (including to verify performance
of the Services, the Charges, the use of LS&Co. resources, and regulatory
compliance). If any audit by an Auditor designated by LS&Co., a LS&Co. Agent or
a regulatory authority results in Supplier being notified that Supplier or
Supplier Agents are not in compliance with any Law, this Agreement, or audit
requirement, Supplier shall, and shall cause Supplier Agents to, promptly take
actions to comply with this Agreement or such Law, or audit requirement.
Supplier shall provide Auditors with such assistance as is requested by the
Auditors or LS&Co.; except that to the extent that such assistance would require
that Supplier increase, in a material manner, the Supplier Staff beyond that
which is ordinarily used by Supplier to provide the Services, then Supplier may,
in accordance with the Contract Change Process, request that LS&Co. pay the
incremental costs related to such material increase.
18.2    Fee Records. Upon notice from LS&Co., Supplier shall promptly provide
LS&Co. and Auditors with access to such financial records and supporting
documentation as may be requested by LS&Co., and LS&Co. or Auditors may audit
the Charges to determine if such Charges are accurate and in accordance with
this Agreement. If any such audit reveals that Supplier has overcharged LS&Co.,
LS&Co. shall notify Supplier of the amount of such overcharge and Supplier shall
promptly pay to LS&Co. the amount of the overcharge, plus Interest calculated
from the date of receipt by Supplier of the overcharged amount until the date of
payment to LS&Co. If any such audit reveals an overcharge to LS&Co. of an amount
equal to 5% of the Charges associated with the audited Services for the audited
period, Supplier shall reimburse LS&Co. for the cost of such audit.
18.3    Service Auditor’s Report; Certain Audits.
(a)    Supplier shall, at LS&Co.’s expense, provide non-qualified Type II
service organization control (“SOC”) 1 and SOC 2 service auditor’s report or
reports: (a) prepared by an independent third party and internationally
recognized auditor; (b) prepared in accordance with the Service Audit Standards
of the internal controls for financial, security, availability, process,
integrity, confidentiality and privacy; and (c) covering the Systems in use at
any time during the audit period in each Service Location (the “SOC Reports”).
Each SOC Report shall be provided by no later than November 1 to LS&Co. and its
Auditors for review and comment and shall cover a testing period from September
1 to August 31 of each calendar year. Each SOC Report shall include such matters
as are requested by LS&Co. LS&Co. shall review and approve the scope of each SOC
Report prior to the start of the audit. Supplier shall consult with LS&Co.
regarding the inclusion of appropriate LS&Co.-specific transactions to be
sampled

LS&Co. – Master Services Agreement
Page 30

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

in connection with the preparation of the SOC Reports in order to ensure that
such reports shall meet LS&Co.’s requirements. Each such SOC Report shall be
designed and conducted to facilitate periodic compliance reporting by LS&Co.
under the Regulatory Requirements, Sarbanes-Oxley and PCI Standards (to the
extent that the PCI Standards are applicable to the Services provided by
Supplier). Supplier shall provide LS&Co. within 30 days of a request from
LS&Co., a written statement by an officer of Supplier that there has been no
change in the internal controls or the successful operation of such controls and
systems since the date of the most recent SOC Reports.
(b)    Without limiting Supplier’s obligations under Section 18.1, upon LS&Co.’s
request, Supplier shall provide LS&Co. or LS&Co. Agents access to any facilities
and personnel and equipment under Supplier or Supplier Agents’ control and any
assistance and information LS&Co. or the Auditors may require in order to
conduct an audit and test (collectively, “Test”) of the Services (including
Tests at all LS&Co. Service Locations) for the purpose of determining LS&Co.’s
compliance with Sarbanes-Oxley. If any Test reveals deficiencies in internal
controls and procedures relating to the Services (as such deficiencies are
characterized under the standards of the Public Company Accounting Oversight
Board or the standards used by LS&Co. management or LS&Co.’s registered public
accounting firm to evaluate LS&Co.’s internal control structure or any other
applicable standards, collectively “Standards”), Supplier shall develop and
submit to LS&Co. a plan to cure and remediate such deficiencies (the “Cure
Plan”) within 10 business days after LS&Co.’s notice of the deficiencies and
commence implementation of the Cure Plan immediately after LS&Co.’s approval of
such plan, or within another time period agreed by the Parties. After Supplier
has implemented the Cure Plan in accordance with this Section 18.3(b), LS&Co.
may conduct additional Tests of the Services (including Tests at all LS&Co.
Service Locations) to determine LS&Co.’s compliance with Sarbanes-Oxley as such
compliance relates to the Services. If such Tests reveal deficiencies in
internal controls and procedures relating to the Services (as such deficiencies
are characterized under the Standards), which deficiencies arise from Supplier’s
failure to implement a Cure Plan properly or Supplier’s failure to perform any
other obligations under the Agreement, Supplier shall promptly develop a plan to
remedy such deficiencies and implement such plan upon LS&Co.’s approval as soon
as reasonably practicable.
(c)    In addition to Supplier’s obligations under Section 18.3(b), Supplier
shall correct promptly any deficiencies in internal controls and procedures
relating to the Services that are identified by LS&Co. during the Term in
connection with any internal control assessment, audit or similar review
conducted or report prepared by LS&Co. or a LS&Co. Agent. Without limiting the
generality of the preceding sentence, if at any time LS&Co. determines that any
matter identified in an audit conducted pursuant to this Article 18 would: (i)
be considered a significant deficiency or a material weakness in LS&Co.’s
internal control structure and procedures for financial reporting (as such
deficiency is characterized under the Standards); (ii) require LS&Co. to
disclose the risk of non-compliance to any regulatory body; (iii) prevent LS&Co.
management from evaluating and affirming to the effectiveness of its internal
control structure and procedures for financial reporting pursuant to
Sarbanes-Oxley; or (iv) prevent LS&Co.’s registered public accounting firm from
providing an affirmative attestation opinion with respect to LS&Co.’s evaluation
described in Section 18.3(c)(iii), then Supplier shall submit to LS&Co. within
10 business days after LS&Co.’s notice thereof a Cure Plan, such that LS&Co. is
able to complete the management evaluation and attestation required by
Sarbanes-Oxley and

LS&Co. – Master Services Agreement
Page 31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Supplier shall implement such plan immediately after LS&Co.’s approval of such
Cure Plan, or within another time period agreed by the Parties.
18.4    Record Retention. Supplier shall retain records and supporting
documentation: (a) sufficient to satisfy the requirements set forth in this
Article 18; (b) as necessary to document the Services and the Charges paid or
payable by LS&Co. under this Agreement, including all third party invoices with
respect to Pass-Through Expenses; (c) in accordance with LS&Co.’s retention
policies and procedures as in effect from time to time; (d) as required by Law;
and (e) in any event for at least 7 years after the End Date (unless a shorter
period is specified in LS&Co.’s retention policies and procedures).
18.5    Facilities. Supplier shall provide to LS&Co. and LS&Co. Agents, on
Supplier’s premises (or, if the audit is being performed on a Supplier Agent,
the Supplier Agent’s premises if necessary), space, office furnishings
(including lockable cabinets), and utilities as LS&Co. or such LS&Co. Agents may
reasonably require to perform the audits described in this Article 18.
18.6    General Audit Procedures.
(a)    LS&Co. shall not be given access to: (i) the proprietary information of
other Supplier customers; (ii) Supplier locations that are not related to LS&Co.
or the Services; or (iii) Supplier’s internal costs.
(b)    In performing audits, the Auditors shall use commercially reasonable
efforts to avoid unnecessary disruption of Supplier’s operations and unnecessary
interference with Supplier’s ability to perform the Services in accordance with
the Service Levels. Where an Auditor desires to install any audit Software
within Supplier’s environment, the installation and operation of such Software
shall be subject to Supplier’s approval through its change management process.
(c)    Following any audit, LS&Co. shall conduct (in the case of an internal
audit), or request its external auditors or examiners to conduct, a conference
with Supplier to review any issues identified in the audit that LS&Co. will
request Supplier to remediate; provided that LS&Co. shall not be obligated to
provide any information that in LS&Co.’s reasonable opinion relates to, or may
relate to, a dispute between Supplier and LS&Co.
(d)    In performing audits, the Auditors and their internal and external
auditors, inspectors, regulators or other representatives shall comply with
Supplier’s standard, reasonable physical and information security procedures and
shall cause external Auditors (other than government Auditors) to execute a
confidentiality agreement substantially similar to the agreement set forth on
Exhibit 10 (“LS&Co. Agent NDA”). External Auditors designated by LS&Co. shall
not be Supplier Competitors; provided that if a Supplier Competitor is in
LS&Co.’s reasonable judgment the only entity that can perform an audit
effectively with respect to a portion of the Services (e.g., because such
Supplier Competitor is the only party able to assess a technology platform
competently), such Supplier Competitor may perform the audit so long as such
Supplier Competitor executes the LS&Co. Agent NDA.
(e)    If the scope of any information revealed to LS&Co. during an audit must
be limited in order to enable Supplier to adhere to its confidentiality
obligations to other Supplier

LS&Co. – Master Services Agreement
Page 32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

customers, Supplier shall notify LS&Co. of the scope of such limitation prior to
the beginning of such audit and that limited portion of the audit shall be
conducted by an independent third party auditor acceptable to Supplier and
LS&Co. and such auditor shall conduct the audit without disclosing any
confidential information of Supplier’s other customers to LS&Co.
PricewaterhouseCoopers or any successor entity that serves as LS&Co.’s regular
independent external auditor is conclusively presumed to be acceptable to
Supplier for the purpose of this Section 18.6(e).
18.7    Supplier Audits. Within 10 days following receipt, Supplier shall make
available to LS&Co. the findings of any review or audit conducted on Supplier,
Supplier Affiliates or Supplier Agents (including internal and external
auditors), to the extent such findings reflect conditions and events which have
an impact on the Agreement or the Services.
19.
CONFIDENTIALITY.

19.1    General Obligations. All Confidential Information relating to or
obtained from LS&Co. or Supplier shall be protected from unauthorized use and
disclosure by the receiving Party to the same extent and in at least the same
manner as such Party protects its own confidential information of a similar
nature (and in no event with less than reasonable care), and neither Party shall
use the Confidential Information of the other Party except as necessary to
provide, receive or use the Services. Neither LS&Co. nor Supplier shall
disclose, publish, release, transfer or otherwise make available Confidential
Information of, or obtained from, the other in any form to, or for the use or
benefit of, any person or entity without the disclosing Party’s consent. Each
Party shall, however, be permitted to disclose relevant aspects of the other
Party’s Confidential Information to its officers, directors, agents,
professional advisors, contractors (including the Benchmarker), subcontractors
and employees and to the officers, directors, agents, professional advisors,
contractors, subcontractors and employees of its Affiliates (collectively,
“Permitted Parties”), to the extent such disclosure is not restricted under any
Third Party Contract, any LS&Co. Consents or any Laws or Governmental Approvals
and only to the extent that such disclosure is reasonably necessary for the
performance of its duties and obligations or the determination, preservation or
exercise of its rights and remedies under this Agreement; provided that such
Permitted Parties that are employees, officers, or directors of a Party are
under a duty to maintain the confidentiality of such information that is no less
restrictive than the obligations contained in this Article 19 and all other
Permitted Parties have previously executed a written confidentiality agreement
with respect to Confidential Information that imposes confidentiality
obligations no less restrictive than those contained in this Article 19; and
provided further that the receiving Party shall take all reasonable measures to
ensure that Confidential Information of the disclosing Party is not disclosed or
duplicated in contravention of the provisions of this Agreement by any of the
receiving Party’s Permitted Parties The receiving Party shall be liable for any
act by a Permitted Party to whom it has disclosed the disclosing Party’s
Confidential Information which act constitutes a breach of the obligations under
this Article 19. The obligations in this Article 19 shall not restrict any
disclosure as required by any Law (provided that the recipient shall give prompt
notice to the disclosing Party of such requirement and cooperate, upon the
disclosing Party’s request, in obtaining a protective order with respect to such
information).

LS&Co. – Master Services Agreement
Page 33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

19.2    Unauthorized Acts. Without limiting a Party’s rights with respect to a
breach of this Article 19, each Party shall: (a) promptly notify the other Party
of any unauthorized possession, use or knowledge, or attempt thereof, of the
other Party’s Confidential Information by any person or entity that may become
known to such Party; (b) promptly furnish to the other Party full details of the
unauthorized possession, use or knowledge, or attempt thereof, and assist the
other Party in investigating or preventing the recurrence of any unauthorized
possession, use or knowledge, or attempt thereof, of Confidential Information;
(c) cooperate with the other Party in any litigation and investigation against
third parties deemed necessary by the other Party to protect its Intellectual
Property Rights; and (e) promptly use its best efforts to prevent a recurrence
of any such unauthorized possession, use or knowledge, or attempt thereof, of
Confidential Information. Each Party shall bear the cost it incurs as a result
of compliance with this Article 19.
19.3    Injunctive Relief. The Parties acknowledge and agree that monetary
damages may be inadequate to compensate for a breach of the provisions contained
in this Article 19 or other confidentiality provisions of this Agreement. In the
event of such breach, the injured Party may be entitled to seek injunctive
relief and any and all other remedies available at law or in equity. This
Section 19.3 in no way limits the liability or damages that may be assessed
against a Party in the event of a breach by that Party of any of the provisions
of this Article 19.
19.4    Return of Confidential Information. Except as necessary for LS&Co. to
receive the benefit of the Termination Assistance Services or the licenses
granted under Article 25 or Article 12, the receiving Party shall return or
destroy (at the disclosing party’s option) Confidential Information of the
disclosing party in the receiving party’s (or its agents’) possession: (a) upon
the request of the disclosing party with respect to all or the requested portion
of such Confidential Information (provided that such request would not hinder
the delivery or receipt of the Services); and (b) on the End Date with respect
to all such Confidential Information.
19.5    Maintenance of Records in the United States. All LS&Co. Confidential
Information shall, at all times during the Term and any Termination Assistance
Period, be physically located in, or on media that is physically stored in the
United States, and shall not be stored outside of the United States or
accessible from outside of the United States; provided, however, that Supplier
may physically store LS&Co. Confidential Information outside of the United
States under the following circumstances: (a) if storage outside of the United
States is specifically called for in a particular Statement of Work, and then
only to the extent and for the purposes specifically identified in the Statement
of Work; (b) to the extent necessary for Supplier to monitor and manage its
performance of the Services and to provide invoices to LS&Co. in accordance with
this Agreement (but excluding, for greater certainty, any information regarding
the business and operations of LS&Co.); and (c) on a temporary basis to the
extent required to perform the Services in accordance with this Agreement and in
compliance with any applicable security requirements set out in this Agreement,
provided that Supplier destroys such LS&Co. Confidential Information as soon as
it is no longer necessary to store such information outside of the United States
in order to perform the Services.

LS&Co. – Master Services Agreement
Page 34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

20.
REPRESENTATIONS AND WARRANTIES.

20.1    By LS&Co.. LS&Co. represents and warrants that: (a) LS&Co. is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware; (b) LS&Co. has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the execution, delivery and performance of this Agreement by LS&Co. has been
duly authorized by LS&Co.; (c) LS&Co. is duly licensed, authorized or qualified
to do business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it, except
where the failure to be so licensed, authorized or qualified would not have a
material adverse effect on LS&Co.’s ability to fulfill its obligations under
this Agreement; and (d) LS&Co. is in compliance with all Laws applicable to
LS&Co.’s obligations under this Agreement and has obtained all applicable
material permits and licenses required of LS&Co. in connection with its
obligations under this Agreement.
20.2    By Supplier. Supplier represents and warrants that: (a) Supplier is a
limited liability company duly incorporated, validly existing and in good
standing under the Laws of the Republic of India; (b) Supplier has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the execution, delivery and performance of this
Agreement by Supplier has been duly authorized by Supplier and shall not
conflict with, result in a breach of, or constitute a default under any other
agreement to which Supplier is a party or by which Supplier is bound;
(c) Supplier is duly licensed, authorized or qualified to do business and is in
good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier’s ability to fulfill its obligations under this
Agreement; (d) Supplier is in compliance with all Laws applicable to Supplier’s
obligations under this Agreement and has obtained all applicable permits and
licenses required of Supplier in connection with its obligations under this
Agreement; (e) there is no outstanding litigation, arbitrated matter or other
dispute to which Supplier is a party which, if decided unfavorably to Supplier,
would reasonably be expected to have a material adverse effect on Supplier’s
ability to fulfill its obligations under this Agreement; and (f) Supplier and
Supplier Agents have full power and authority to grant LS&Co. the rights granted
herein without the consent of any other party and any materials developed or
furnished by Supplier and Supplier Agents to LS&Co. are free of any and all
restrictions, settlements, judgments or adverse claims.
20.3    DISCLAIMER. EXCEPT AS SPECIFIED IN SECTION 20.1 AND SECTION 20.2,
NEITHER LS&CO. NOR SUPPLIER MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE
SERVICES OR THE SYSTEMS OR EQUIPMENT AND EACH EXPLICITLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

LS&Co. – Master Services Agreement
Page 35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

21.
ADDITIONAL COVENANTS.

21.1    By LS&Co.. LS&Co. covenants and agrees with Supplier that during the
Term and the Termination Assistance Period LS&Co. shall comply with all Laws
applicable to LS&Co. in the performance of this Agreement, and, except as
otherwise provided in this Agreement, shall obtain all applicable material
permits and licenses required of LS&Co. in connection with its obligations under
this Agreement.
21.2    By Supplier. Supplier covenants and agrees with LS&Co. that during the
Term and the Termination Assistance Period:
(a)    Supplier shall (i) provide the Services with promptness, diligence and in
a professional manner, in accordance with the practices and professional
standards used in well-managed operations performing services similar to the
Services, (ii) use adequate numbers of qualified individuals with suitable
training, education, experience and skill to perform the Services and (iii)
implement service delivery practices that are stable, mature and well-managed;
(b)    Supplier shall comply with all Laws applicable to Supplier in the
performance of this Agreement and shall obtain all applicable permits and
licenses required of Supplier in connection with its obligations hereunder;
(c)    the Services, Supplier Software, Supplier Equipment, Commissioned
Materials, Work Product and any other resources or items used by Supplier or
furnished to LS&Co. by Supplier or Supplier Agents in providing the Services
(“Materials”), or LS&Co.’s receipt or use of the Materials as contemplated under
this Agreement shall not infringe upon the Intellectual Property Rights of any
third party;
(d)    Supplier shall promptly notify LS&Co. if Supplier learns of any claim,
pending or threatened, or any fact upon which a claim could be made, that
asserts that the Materials, or LS&Co.’s receipt and use of the Materials as
contemplated under this Agreement may infringe upon the Intellectual Property
Rights of any third party;
(e)    without limiting Supplier’s obligations under the Statements of Work,
Supplier shall not, and shall ensure the Supplier Agents shall not, code or
introduce into the systems any viruses, trojan horses, worms, spyware, back
doors, email bombs, malicious code or similar items (collectively, “Malware”),
and shall use all reasonable efforts to prevent Malware from being introduced
into the System by any third parties; provided that in the event that Malware is
found to have been introduced into the Systems, Supplier shall use it best
efforts to mitigate the effects of the Malware and, if the Malware causes a loss
of operational efficiency or loss of data, mitigate and restore such losses;
(f)    Supplier shall not, and shall ensure that the Supplier Agents shall not,
code or introduce Software or Equipment that would have the effect of disabling
or otherwise shutting down all or any portion of the Services or the Systems.
With respect to any disabling code that may be part of the Software, Supplier
shall not invoke such disabling code at any time (whether during or after the
Term) for any reason. If at any time the licensor of any Supplier Third Party
Software

LS&Co. – Master Services Agreement
Page 36

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

shall invoke or threaten to invoke any disabling code in Supplier Third Party
Software licensed to Supplier which could adversely affect the Services,
Supplier shall use its best efforts to preclude such action on the part of such
licensor;
(g)    Supplier and all Supplier Agents shall not make any unauthorized
representations on LS&Co.’s behalf or about LS&Co., nor commit or bind LS&Co.
other than as specifically authorized;
(h)    Supplier or Supplier Agents shall not include in any Commissioned
Materials or LS&Co. Derivative Works any software that is subject to any
“copyleft” or other obligation or condition (including any obligation or
condition under any “open source” license such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License) without LS&Co.’s prior written
consent, and to the extent that Supplier uses open source software in the
performance of the Services, Supplier shall ensure that such use does not:
(i) require or condition the use or distribution of such software on the
disclosure, licensing, or distribution of any source code for any portion of
such software; or (ii) could otherwise impose any limitation, restriction, or
condition on the right or ability of LS&Co. to use or distribute such software;
(i)    any Commissioned Materials and other deliverables provided by Supplier
pursuant to this Agreement shall be: (i) free from material defects in
materials, design and workmanship; (ii) in conformance with any applicable
documentation, manuals, specifications or requirements; and (iii) free and clear
of any liens, claims, charges, debts or other encumbrances; and
(j)    unless otherwise agreed by the Parties, with respect to any Commissioned
Materials: (i) if there is any defect or nonconformity, upon notice from LS&Co.,
Supplier shall promptly, at its sole cost and expense, correct or replace any
such defect or nonconformity; and (ii) if Supplier fails to do so within 15 days
from receipt of notice (or other time period agreed by the Parties), LS&Co. may
at its option either obtain from Supplier any amounts reasonably expended to
correct or replace such defect or nonconformity, or terminate the applicable New
Service Proposal and obtain a refund of amounts paid for such Commissioned
Materials.
22.
DISPUTE RESOLUTION.

22.1    Resolution Procedures. Except as otherwise provided below, the Parties
shall initially attempt to resolve any dispute arising under or related to this
Agreement (a “Dispute”) in accordance with the procedures set forth in this
Article 22.
(k)    Account Managers. Within 5 business days after either Party furnishes to
the other notice of a Dispute, the LS&Co. Governance Executive and the Supplier
Governance Executive shall consider the Dispute in person or by telephone and
shall attempt to resolve the Dispute for a period of 5 business days. If the
Dispute is not resolved, as agreed by the Parties, within such 5 business day
period, the Dispute shall be escalated in accordance with Section 22.1(b).
(l)    Senior Executives. If a Dispute is not resolved in accordance with
Section 22.1(a), the Chief Information Officer (or equivalent position) of
LS&Co. and the Vice-President of the Consumer Goods vertical of Supplier (or a
Supplier executive at an equivalent

LS&Co. – Master Services Agreement
Page 37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

level to LS&Co.’s executive) shall meet within 5 business days after a Party’s
request to discuss the Dispute in person at a LS&Co. Service Location designated
by LS&Co. (or by telephone if requested by LS&Co.) and shall attempt to resolve
the Dispute for a period of 5 business days.
(m)    Supplier Chief Executive. If a Dispute is not resolved in accordance with
Section 22.1(b), Supplier shall make available within 5 business days after
LS&Co.’s request Supplier’s Chief Executive to discuss the Dispute with LS&Co.
by telephone, or if requested by LS&Co. at an LS&Co. Service Location designated
by LS&Co. (in which case, LS&Co. shall provide sufficient notice to Supplier to
enable Supplier’s Chief Executive to attend in person at the nominated LS&Co.
Service Location) and the Parties shall attempt to resolve the Dispute for a
period of 5 business days. Unless the Parties otherwise agree, either Party may
pursue its rights and remedies under this Agreement after the expiration of such
5 business day period.
22.2    Exclusions. Notwithstanding the foregoing, no Dispute relating to
Section 13.2, Article 19, or Article 25 shall be subject to Article 22. In
addition, nothing in this Agreement shall limit either Party’s right to seek
immediate injunctive or other equitable relief whenever the facts or
circumstances would permit a Party to seek such relief in a court of competent
jurisdiction.
22.3    Continuity of Services. Supplier acknowledges that the timely and
complete performance of its obligations pursuant to this Agreement is critical
to the business and operations of LS&Co. Accordingly, in the event of a Dispute
between LS&Co. and Supplier, Supplier shall continue to so perform its
obligations under this Agreement in good faith during the resolution of such
dispute unless and until this Agreement is terminated in accordance with the
provisions hereof.
23.
TERMINATION.

23.1    Termination for Convenience. LS&Co. may terminate this Agreement, in
whole or in part, for convenience by giving Supplier notice of the termination
at least [****]* days prior to the termination date specified in the notice.
23.2    Termination for Change in Control of LS&Co. In the event of a Change in
Control of LS&Co., LS&Co. may terminate this Agreement by giving Supplier notice
of the termination at least [****]* days prior to the termination date specified
in the notice.
23.3    Termination for Change in Control of Supplier. In the event of a Change
in Control of Supplier, Supplier shall promptly notify LS&Co. of such Change in
Control and LS&Co. may terminate this Agreement by giving Supplier notice of the
termination at least [****]* days prior to the termination date specified in the
notice.
23.4    Termination for Cause.
(a)    If: (i) Supplier fails to perform any of its obligations under this
Agreement in any material respect or repeatedly fails to perform any of its
obligations under this Agreement and the cumulative effect thereof could
reasonably be considered material, and does not cure such breach within [****]*
days after receipt (the “Supplier Default Cure Period”) of a

LS&Co. – Master Services Agreement
Page 38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

notice of breach from LS&Co. (the “Supplier Default Notice”); or (ii) an audit
conducted under Section 18.3 identifies a material weakness or deficiency in the
controls of Supplier and Supplier does not develop and submit a Cure Plan, and
implement that Cure Plan within the timeframes specified in Section 18.3, then
in each case, LS&Co. may, without limiting LS&Co.’s other rights or remedies
under this Agreement, by giving notice to Supplier, terminate this Agreement, in
whole or in part, as of the termination date specified in the notice and without
payment of any Termination Charge.
(b)    If LS&Co. fails to make undisputed material payments due to Supplier and
does not cure such default within [****]* days after receipt (the “LS&Co.
Default Cure Period”) of a notice of default from Supplier (the “LS&Co. Default
Notice”), then Supplier may, by giving notice to LS&Co., terminate this
Agreement in whole, as of the termination date specified in the notice of
termination. The foregoing is the only circumstance in which Supplier may
terminate this Agreement.
23.5    Termination in Case of Insolvency. LS&Co. may, by giving notice thereof
to Supplier, terminate this Agreement as of the date specified in such
termination notice without payment of any Termination Charge, if: (a) Supplier:
(i) shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due; or (ii) shall: (A) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator of itself or of all or a substantial part of its property
or assets; (B) make a general assignment for the benefit of its creditors;
(C) commence a voluntary case under the U.S. Bankruptcy Code; (D) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts; (E) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code; or (F) take any corporate,
partnership or other action for the purpose of effecting any of the foregoing;
or (b) a proceeding or case shall be commenced, without the application or
consent of Supplier, in any court of competent jurisdiction seeking: (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts; (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of Supplier or of all or
any substantial part of its property or assets; or (iii) similar relief with
respect to Supplier under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or (c) an order for
relief against Supplier shall be entered in an involuntary case under the
Bankruptcy Code. In addition, if Supplier’s credit rating is lowered to “B1” or
lower by Moody’s Investor Services, or “B+” or lower by Standard & Poors, then
LS&Co. may, by giving notice thereof to Supplier, terminate this Agreement as of
the date specified in such termination notice without payment of any Termination
Charge.
23.6    Service Level Failures. LS&Co. may, without limiting LS&Co.’s other
rights or remedies under this Agreement, by giving [****]* days prior notice to
Supplier, terminate this Agreement, in whole or in part, as of the termination
date specified in the notice and without payment of any Termination Charge, if:
(a) there are [****]* Service Level Failures with respect to the

LS&Co. – Master Services Agreement
Page 39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

same Critical Service Level within any rolling [****]*-month period; or (b)
there are [****]* Service Level Failures with respect to any Critical Service
Level within any rolling [****]*-month period.
23.7    Termination for Failure to Replenish Damages Cap. LS&Co. may, without
limiting LS&Co.’s other rights or remedies under this Agreement, by giving
notice to Supplier, terminate this Agreement, in whole or in part, as of the
termination date specified in the notice and without payment of any Termination
Charge, if the amount available under a damages cap set forth in Section 27.2 is
reduced by [****]* or more as a result of Supplier’s payment of Losses to LS&Co.
under Section 27.2 and the Parties are unable after 30 days to renegotiate an
adjustment to that damages cap.
23.8    Termination for Failure to Agree on final Statements of Work or Service
Levels. LS&Co. may by giving notice to Supplier, and without limiting LS&Co.’s
other rights or remedies under this Agreement, terminate the applicable Service
Category, in whole or in part, as of the termination date specified in the
notice and without payment of any Termination Charge, if the Parties are unable
to agree, in accordance with process set forth in Section 2.7 of Exhibit 8, to
final Statements of Work and/or Service Levels for the Services in the
applicable Service Category that are satisfactory to LS&Co. by the applicable
Commencement Date.
24.
TERMINATION CHARGES.

24.1    Termination Charges. Exhibit 4 sets forth the amounts that may be
payable to Supplier if this Agreement is terminated pursuant to Section 23.1 or
Section 23.2 (“Termination Charges”); except that no Termination Charges shall
apply with respect to a termination of the Benefits Services, where (a) the
effective date of such termination occurs at any time after the expiration of
the 24 month period following the Commencement Date applicable to the Human
Resource Services; or (b) the Benefits Services are terminated for the purpose
of LS&Co. transferring the performance of those Services to a health exchange
(and irrespective of when the effective date of termination occurs). Any
Termination Charges payable in accordance with Exhibit 4 shall be due and
payable on the End Date. Termination Charges to be recovered by Supplier shall
be reduced to the extent LS&Co. or its designees assume financial obligations
that Supplier would otherwise have incurred as a result of a termination of this
Agreement by LS&Co.
24.2    No Other Termination Charges. Except for the Termination Charges
specified in Exhibit 4 and the Stranded Costs payable in the event of a
termination pursuant to Section 4.3(d) as a result of an LS&Co. Change in Law,
no termination fee or other charge shall be payable by LS&Co. in connection with
the termination of this Agreement. In addition, Supplier shall not charge LS&Co.
more than once for any amount included in any fee owed pursuant to Exhibit 4
that relates to any resource for which Supplier has already received or shall
receive payment.
25.
TERMINATION ASSISTANCE AND EXIT RIGHTS.

25.1    Termination Assistance. Upon LS&Co.’s request at any time during the
Termination Assistance Period, Supplier shall provide, and shall cause Supplier
Agents to provide, all necessary assistance to allow the Services to continue
without interruption or adverse

LS&Co. – Master Services Agreement
Page 40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

effect and to facilitate the orderly transfer of the Services to LS&Co. or its
designee (the “Successor”) during the Termination Assistance Period, including
the Termination Assistance Services, regardless of the reason for the
termination, expiration or cessation of Services. The quality and level of
performance of the Services during the Termination Assistance Period shall be
consistent with the general quality and level of performance of the Services
during the Term. Supplier shall not terminate or assign to another job position
any of its Supplier Staff working on the LS&Co. account during any Termination
Assistance Period. Supplier shall use commercially reasonable efforts to provide
assistance in order to ensure that any know-how with regard to the Services is
being duly transferred to LS&Co. or a Successor.
25.2    Payment. The Base Charges include all Termination Assistance Services
provided by Supplier during the Term, and Supplier shall not charge LS&Co. any
variable or other fees for such services. For Termination Assistance Services
provided by Supplier after the last day of the Term, Supplier shall provide such
services: (a) in the case of Termination Assistance Services that are Services,
at the rates in effect for such Services immediately prior to termination or
expiration of the Agreement; and (b) for Termination Assistance Services for
which no rates exist immediately prior to such termination or expiration, at
Supplier’s standard commercial rates then in effect, subject to discounts
consistent with the discounts applied under this Agreement. Termination
Assistance Services provided after the last day of the Term shall be subject to
the provisions of the Agreement as such provisions would have been applicable to
the Services prior to the effective date of termination or expiration.
Notwithstanding the foregoing, if LS&Co. terminates this Agreement pursuant to
Section 23.4(a), Supplier shall provide all Termination Assistance Services to
LS&Co. without charge. After the expiration of the Termination Assistance
Period, Supplier shall: (y) answer questions from Successors regarding the
Services at the applicable time and materials rates for such services set forth
in the Agreement; and (z) deliver to LS&Co. or Successor any remaining
LS&Co.-owned reports and documentation still in Supplier’s possession.
25.3    Exit Rights.
(a)    Provision of LS&Co. Materials. At LS&Co.’s request, Supplier shall, and
shall cause Supplier Agents to, deliver to LS&Co., at no cost to LS&Co., a
current copy of the LS&Co.-Owned Materials and any other materials in Supplier’s
possession to which LS&Co. obtains a license pursuant to this Agreement or
otherwise has the right to possess a copy of, in the form used to provide the
Services as of the time of LS&Co.’s request (including in object code and source
code form in the case of any of the foregoing that are Software). The rights
granted to Supplier and Supplier Agents in Article 12 shall immediately
terminate on the End Date, and Supplier shall, and shall cause Supplier Agents
to, destroy or erase all copies of the LS&Co.-Owned Materials then in Supplier’s
or Supplier Agents’ possession. Supplier shall, upon LS&Co.’s request, certify
to LS&Co. that all such copies have been destroyed or erased.
(b)    Supplier Proprietary Software. Upon LS&Co.’s request at any time during
the Termination Assistance Period, Supplier shall grant to LS&Co. or Successor,
at no cost to LS&Co. or Successor, a global, perpetual, irrevocable, fully
paid-up, non-exclusive, non-transferable license to Use, and sublicense to third
parties to Use, in connection with LS&Co.’s use, provision (to itself) or
receipt from Successor and its agents of services similar to the Services, any
or all Supplier Proprietary Software used to provide the Services as of the time
of

LS&Co. – Master Services Agreement
Page 41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

LS&Co.’s request, or, if such request is made after the last day of the Term,
used to provide the Services as of the last day of the Term, in each case as
requested by LS&Co. Supplier shall deliver to LS&Co. a copy of the foregoing
upon LS&Co.’s request. Upon LS&Co.’s request, Supplier shall provide to LS&Co.
or Successor support and maintenance services for any Supplier Proprietary
Software licensed under this Section 25.3(b) on terms, conditions, and prices
agreed upon by Supplier and LS&Co. or Successor, as applicable, which shall in
no event be less favorable to LS&Co. or Successor than Supplier’s usual and
customary terms, conditions and prices.
(c)    Supplier Third Party Software. Upon LS&Co.’s request at any time during
the Termination Assistance Period, with respect to Supplier Third Party Software
used to provide the Services as of the time of LS&Co.’s request, or, if such
request is made after the last day of the Term, then used to provide the
Services as of the last day of the Term, Supplier shall, and shall cause
Supplier Agents to: (i) assign to LS&Co. or Successor, at LS&Co.’s option, the
license agreements for which Supplier obtained assignment rights pursuant to
Section 12.4 applicable to such Software; and (ii) use best efforts to transfer,
assign or sublicense all Supplier Third Party Software not subject to assigned
agreements under Section 25.3(c)(i) to LS&Co. or Successor at no cost such that:
(A) LS&Co. may Use, and sublicense to third parties the right to Use, such
Software in connection with LS&Co.’s use, provision (to itself) or receipt from
Successor of services similar to the Services; or (B) Successor may Use, and
sublicense to third parties the right to Use, such Software in connection with
the provision of services similar to the Services to LS&Co. Upon LS&Co.’s
request, Supplier shall assist LS&Co. or Successor in obtaining directly from
third parties any Software or substitute therefor for which LS&Co. or Successor
does not assume the applicable third party agreements.
(d)    Leases, Service Agreements, and Equipment. Upon LS&Co.’s request at any
time during the Termination Assistance Period, Supplier shall, and shall cause
Supplier Agents to: (i) assign to LS&Co. or its designee leases for the
Equipment used primarily to provide the Services as of the last day of the Term;
(ii) assign to LS&Co. any contracts for services provided by third parties and
used primarily to provide the Services; and (iii) sell to LS&Co., at the lesser
of Supplier’s then-current book value or fair market value, some or all of the
Equipment owned by Supplier or Supplier Agents and used primarily to provide the
Services (and all user and other documentation in its possession that relates to
such Equipment) free and clear of all liens, security interests or other
encumbrances and grant to LS&Co. a warranty of title with respect to all such
Equipment. Supplier shall also represent and warrant that any leases associated
with any such Equipment are not in default and that all payments thereunder have
been made through the date of transfer to LS&Co. Upon LS&Co.’s request, Supplier
shall, and shall cause Supplier Agents to, assist LS&Co. or Successor in
obtaining directly from third parties any third party services for which LS&Co.
or Successor does not elect to assume the applicable third party agreements.
26.
INDEMNITIES.

26.1    Indemnity by LS&Co. LS&Co. shall indemnify Supplier, its Affiliates and
their respective directors, officers and employees from, and defend and hold
Supplier harmless from and against, any Losses suffered, incurred or sustained
by Supplier or to which Supplier becomes subject, resulting from, arising out of
or relating to any claim:

LS&Co. – Master Services Agreement
Page 42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

(c)    that the LS&Co. Proprietary Software infringes upon the Intellectual
Property Rights of any third party (except to the extent caused by a
modification by Supplier or Supplier Agents);
(d)    relating to the material inaccuracy, untruthfulness or breach of any
representation or warranty made by LS&Co. in Article 20;
(e)    relating to: (i) a violation of Law for the protection of persons or
members of a protected class or category of persons by LS&Co. or LS&Co. Agents,
including unlawful discrimination; (ii) accrued employee benefits not expressly
assumed by Supplier; (iii) any representations, oral or written, made by LS&Co.
or LS&Co. Agents to the Affected Employees or Affected Contractors; and (iv) any
other aspect of the Affected Employees’ or Affected Contractors’ employment or
other relationship with LS&Co. or termination thereof by LS&Co. (including
claims for breach of an express or implied contract of employment);
(f)    relating to LS&Co.’s or LS&Co. Agents’ failure to obtain, maintain or
comply with the LS&Co. Consents and LS&Co. Governmental Approvals;
(g)    relating to any amounts, including taxes, interest and penalties,
assessed against Supplier which are the obligation of LS&Co. pursuant to
Article 16;
(h)    relating to personal injury (including death) or property loss or damage
resulting from LS&Co.’s acts or omissions;
(i)    relating to a breach of Article 19;
(j)    relating to a breach of any of the covenants in Section 21.1; and
(k)    relating to a breach of a Managed Agreement by LS&Co.
LS&Co. shall indemnify Supplier from any costs and expenses incurred in
connection with the enforcement of this Section 26.1.
26.2    Indemnity by Supplier. Supplier shall indemnify LS&Co., its Affiliates,
the Service Recipients and their respective directors, officers and employees
from, and defend and hold LS&Co. harmless from and against, any Losses suffered,
incurred or sustained by LS&Co. or to which LS&Co. becomes subject, resulting
from, arising out of or relating to any claim:
(e)    that the Materials, or LS&Co.’s receipt and use of the Materials as
contemplated under this Agreement infringe upon the Intellectual Property Rights
or other rights of any third party (except to the extent caused by (i) a
modification by LS&Co. or LS&Co. Agents; (ii) Supplier’s incorporation of open
source software within any Commissioned Materials, the incorporation of which is
specifically and directly mandated by LS&Co. in writing, and provided that the
forgoing exclusion shall not apply in the event that Supplier or Supplier Agents
knew, or ought reasonably to have known, that such Materials infringed upon the
Intellectual Property Rights of a third party);

LS&Co. – Master Services Agreement
Page 43

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

(f)    relating to the Services or this Agreement brought by a Supplier Agent or
personnel thereof, including any disputes between Supplier and Supplier Agents;
(g)    by a Supplier customer to whom Supplier provides services from a Supplier
Service Location, which claim relates to any LS&Co. Data at such location or
Supplier’s provision of Services to LS&Co. from such location;
(h)    relating to the inaccuracy, untruthfulness or breach of any certification
made by Supplier pursuant to Sections 4.5 or 11.4;
(i)    relating to the inaccuracy, untruthfulness or breach of any
representation or warranty made by Supplier in Article 20;
(j)    relating to Supplier’s or Supplier Agents’ failure to obtain, maintain or
comply with the Supplier Consents and Supplier Governmental Approvals, or
Supplier’s or Supplier’s Agents failure to comply with the LS&Co. Consents;
(k)    relating to: (i) a violation of Law for the protection of persons or
members of a protected class or category of persons by Supplier or Supplier
Agents, including unlawful discrimination; (ii) accrued employee benefits not
expressly retained by LS&Co.; (iii) any representations, oral or written, made
by Supplier or Supplier Agents to LS&Co. employees or contractors, including the
Affected Employees and Affected Contractors; and (iv) any other aspect of the
Affected Employees’ or Affected Contractors’ employment or other relationship
with Supplier or termination thereof by Supplier (including claims for breach of
an express or implied contract of employment);
(l)    relating to any amounts, including taxes, interest and penalties,
assessed against LS&Co. that are the obligation of Supplier pursuant to
Article 16;
(m)    relating to personal injury (including death) or property loss or damage
resulting from Supplier’s or Supplier Agents’ acts or omissions;
(n)    relating to a breach of Supplier’s obligations with respect to LS&Co.
Data (including Article 13);
(o)    relating to any fine or other penalty imposed by Law arising as a result
of a breach of any of Supplier’s obligations under this Agreement;
(p)    relating to a breach of Article 19;
(q)    relating to a breach of any of the covenants in Section 21.2; and
(r)    relating to a breach of Supplier’s obligation to comply with the
Applicable Terms.
Supplier shall indemnify LS&Co. from any costs and expenses incurred in
connection with the enforcement of this Section 26.2.

LS&Co. – Master Services Agreement
Page 44

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

26.3    Obligation to Replace. In the event that any Materials, or LS&Co.’s
receipt and use of the Materials as contemplated under this Agreement is, or in
LS&Co.’s opinion is likely to be found to infringe upon or misappropriate the
Intellectual Property Rights of any third party or enjoined, Supplier shall,
with LS&Co.’s consent and at Supplier’s own cost and expense and in such a
manner as to minimize disturbance to LS&Co.’s business activities: (a) obtain
for LS&Co. the right to continue using the Materials; or (b) modify or replace
the Materials, so that it is no longer infringing (provided that such
modification or replacement does not degrade the functionality, performance or
quality of the affected Materials). In addition to the remedies set forth above,
Supplier shall remain responsible for providing Services in accordance with this
Agreement. If Supplier is unable, after using all reasonable efforts, to
promptly implement the measures described in this Section 26.3 LS&Co. may, upon
notice to Supplier: (x) obtain from a third party or itself provide those
Services which Supplier failed to provide, and adjust the Charges to account for
the corresponding reduction in Services after good faith discussions with
Supplier regarding such adjustment; or (y) terminate this Agreement, in whole or
in part, without payment of any Termination Charge, as of the date specified by
LS&Co. in its notice of termination.
26.4    Indemnification Procedures. If any third party claim is commenced
against a person or entity entitled to indemnification under Section 26.1 or
Section 26.2 (the “Indemnified Party”), notice thereof shall be given to the
Party that is obligated to provide indemnification (the “Indemnifying Party”) as
promptly as practicable. If, after such notice, the Indemnifying Party
acknowledges that this Agreement applies with respect to such claim, then the
Indemnifying Party shall be entitled, if it so elects, in a notice promptly
delivered to the Indemnified Party, but in no event less than 10 days prior to
the date on which a response to such claim is due, to immediately take control
of the defense and investigation of such claim and to employ and engage
attorneys reasonably acceptable to the Indemnified Party to handle and defend
the same, at the Indemnifying Party’s sole cost and expense. The Indemnified
Party shall cooperate, at the cost of the Indemnifying Party, in all reasonable
respects with the Indemnifying Party and its attorneys in the investigation,
trial and defense of such claim and any appeal arising therefrom; except that
the Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such claim
and any appeal arising therefrom. No settlement of a claim that involves a
remedy other than the payment of money by the Indemnifying Party shall be
entered into without the consent of the Indemnified Party. After notice by the
Indemnifying Party to the Indemnified Party of its election to assume full
control of the defense of any such claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses incurred thereafter by
such Indemnified Party in connection with the defense of that claim. If the
Indemnifying Party does not assume full control over the defense of a claim
subject to such defense as provided in this Section 26.4, the Indemnifying Party
may participate in such defense, at its sole cost and expense, and the
Indemnified Party shall have the right to defend the claim in such manner as it
may deem appropriate, at the cost and expense of the Indemnifying Party.
27.
DAMAGES.

27.1    Consequential Damages. Neither LS&Co. nor Supplier shall be liable for
any indirect, incidental, special, or consequential damages, arising out of or
relating to its

LS&Co. – Master Services Agreement
Page 45

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

performance or failure to perform under this Agreement, even if advised of the
possibility of such damages.
27.2    Direct Damages.
(a)    Definition of Direct Damages. Notwithstanding the provisions of
Section 27.1, Supplier shall be liable to LS&Co. for any direct damages arising
out of or relating to Supplier’s performance or failure to perform under this
Agreement. For the purposes of this Agreement, the Parties agree that direct
damages shall include the reasonable: (i) costs of reconstructing or reloading
data (including such reconstruction costs as are allocated pursuant to
Section 13.1); (ii) costs of implementing and performing work-arounds regarding
a service failure; (iii) costs of replacing lost, stolen or damaged goods or
materials; (iv) costs to procure replacement services from an alternate source
as a result of a failure to perform, to the extent in excess of the applicable
Charges; (v) overtime, straight time and other related expenses as a result of a
failure to perform; (vi) payments or penalties imposed by a governmental or
regulatory body as a result of a failure to comply; (vii) costs incurred by
LS&Co. in transitioning the Services to another supplier or to LS&Co.’s internal
staff in connection with LS&Co.’s termination of this Agreement in whole or in
part in accordance with Section 23.4(a); and (viii) attorney’s fees.
(b)    Cap on Direct Damages. Notwithstanding Section 27.2(a), the liability of
LS&Co. and Supplier, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, for any event, act or omission shall not exceed
an amount equal to the sum of the aggregate of Charges paid for the [****]*
consecutive month-period immediately preceding the date of the first occurrence
of the applicable event, act, or omission giving rise to such damages (or if
less than [****]* months have elapsed since the Effective Date, then [****]*
times the average monthly Charges paid during the elapsed time since the
Effective Date).
27.3    Exclusions. The limitations or exculpations of liability set forth in
Section 27.1 (Consequential Damages) and Section 27.2(b) (Cap on Direct Damages)
shall not apply to: (a) the failure of: (i) LS&Co. to make payments of
undisputed Charges; or (ii) Supplier to issue credits (including Reduced
Resource Credits and Service Level Credits) or otherwise make payments due under
this Agreement; (b) a Party’s indemnification obligations, as set forth in
Article 26 (Indemnities); (c) breaches of Article 4 (Compliance) (excluding
breaches of Section 4.6 (Performance Under Third Party Contracts)), Article 12
(Proprietary Rights) and Article 19 (Confidentiality); (d) Supplier obligations
with respect to LS&Co. Data (including Article 13 (Data)) including such
reconstruction costs as are allocated pursuant to Section 13.1 (Correction and
Reconstruction); provided however that Supplier shall not be liable for any lost
profits, lost revenue, lost savings and reputational harm (to the extent that
the foregoing are consequential damages) to LS&Co. where the foregoing arise
directly as a result of an error in, or destruction, loss or alteration of,
LS&Co. Data caused by Supplier or Supplier Agents and despite the requirements
of Section 13.1 (Correction and Reconstruction) there is no way to actually
correct and/or reconstruct the particular LS&Co. Data; (e) liability resulting
from the fraud, gross negligence, recklessness, or intentional or willful
misconduct of a Party; (f) damages occasioned by Supplier’s wrongful termination
of this Agreement, abandonment of work performed or to be performed which work
Supplier is otherwise obligated to perform under this Agreement, or willful
refusal to provide the Services in a manner not permitted by this

LS&Co. – Master Services Agreement
Page 46

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Agreement (excluding in connection with a valid termination of this Agreement by
Supplier pursuant to Section 23.4(b)); (g) claims arising out of a breach of
Supplier’s obligations under or the inaccuracy of a covenant by Supplier in
Section 21.2; (h) claims relating to personal injury (including death) or
property loss or damage resulting from the acts or omissions of a Party or its
Affiliates or, in the case of LS&Co., the LS&Co. Agents and in the case of
Supplier, the Supplier Agents; (i) fines, sanctions, damages, judgments or other
penalties imposed on a Party by a Governmental Authority in connection with such
Party’s breach of applicable Law; (j) any amounts, including taxes, interest and
penalties, assessed against a Party that are the obligation of the other Party
pursuant to Article 16 (Taxes); and (k) otherwise to the extent that such
limitation is not permitted by applicable Law.
28.
INSURANCE.

28.1    Documentation. Supplier shall provide to LS&Co. within 10 business days
after the Effective Date evidence of all insurance required hereunder, and
thereafter at any time any insurance policy covered in this Article 28 is
renewed, or upon request by LS&Co., during the Term and the Termination
Assistance Period (except with respect to “claims made” policies for which
Supplier shall provide evidence of insurance for 3 years after the End Date).
The insurance companies providing such insurance must have an A.M. Best rating
of A-VIII or better and be licensed or authorized to conduct business in all
states in which LS&Co. does business. LS&Co. shall have the right to require
Supplier to obtain the insurance required under this Article 28 from another
insurance carrier in the event that Supplier’s then current insurance carrier
does not have an A.M. Best rating of A-VIII or better or is not licensed or
authorized to conduct business in all states in which LS&Co. does business. All
policies and certificates of insurance shall be written as primary policies with
respect to Services performed and products supplied by Supplier and Supplier
Agents and not written as policies contributing to, or to be used in excess of
the LS&Co. insurance policies or any self-insurance program in which LS&Co. may
participate with respect to such Services and products. The provisions of this
Article 28 shall in no way limit the liability of Supplier. The obligations
under this Article 28 are mandatory; failure of LS&Co. to request certificates
of insurance or insurance policies shall not constitute a waiver of Supplier’s
obligations and requirements to maintain the minimal coverage specified.
Supplier shall maintain, in its files, evidence of all subcontractors’ insurance
coverage.
28.2    Types and Amounts. During the Term and the Termination Assistance
Period, and at its own cost and expense, Supplier shall, and shall cause all
Supplier Agents to, obtain and maintain the following insurance coverage:
(a)    Commercial General liability insurance covering all operations by or on
behalf of LS&Co. and Supplier with a combined single annual aggregate limit of
not less than [****]* and a limit of [****]* for each occurrence covering
liability arising from premises, operation, independent contractors,
products/completed operations, property (including loss of use thereof) personal
injury, advertising injury and liability assumed under an insured contract.
(b)    Professional liability insurance with a combined single annual aggregate
limit of not less than [****]* and a limit of [****]* for each occurrence. Such

LS&Co. – Master Services Agreement
Page 47

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

insurance shall cover any and all errors, omissions or negligent acts in the
delivery of Systems, Services, Software and/or Equipment under this Agreement.
Such errors and omissions insurance shall include coverage for claims and losses
with respect to network risks (such as data breaches, unauthorized access/use,
unauthorized access to systems/data by third parties, virus transmission,
failure to protect, or wrongful disclosure, of confidential or sensitive
information, identity theft, invasion of privacy, damage/loss/theft of data,
degradation, downtime, etc.) and intellectual property infringement, such as
copyrights, trademarks, service marks and trade dress. The Professional
Liability Insurance retroactive coverage date shall be no later than the
Effective Date.
(c)    Errors and Omission insurance in an amount not less than [****]* for each
occurrence and in the aggregate.
(d)    Umbrella/Excess Coverage with respect to Commercial General Liability
insurance, Workers’ compensation insurance, and Automobile Liability insurance
with a minimum combined single limit of [****]* for each occurrence and in the
aggregate.
(e)    Workers’ compensation insurance and other insurance as required by
statute in the state in which the work shall be performed. Coverage shall
include Employers Liability with a limit not less than [****]* for each accident
involving bodily injury, [****]* for bodily injury by disease for each employee
and [****]* in the aggregate for bodily injury by disease.
(f)    Automobile Liability insurance covering owned and unowned vehicles with a
combined single limit of not less than [****]* for each occurrence. Such policy
shall name LS&Co., LS&Co. Agents and Service Recipients as additional insured.
(g)    All risk property insurance covering all risk of physical loss or damage,
including as a result of flood or earthquake, for the replacement value of any
LS&Co.-owned property and papers on Supplier’s premises.
(h)    If Supplier purchases “claims made” insurance, all acts and omissions of
Supplier and its representatives and agents, shall be, during the Term and the
Termination Assistance Period, “continually covered” notwithstanding the
termination of this Agreement. In order for the acts and omissions of Supplier
and its representatives and agents to be “continually covered” there must be
insurance coverage for the entire period commencing on or prior to the Effective
Date of this Agreement and ending on the date that is at a minimum three years
after the End Date. Such insurance must satisfy the liability coverage
requirements provided for in this Agreement. Supplier acknowledges and agrees
that the provisions of this Article 28 may require Supplier to purchase “tail
insurance” if its coverage lapses or if Supplier changes insurance carriers,
even after this Agreement is terminated.
28.3    Policy Requirements. LS&Co. and LS&Co. Agents shall be listed on all
such insurance policies (except workers’ compensation insurance) obtained by
Supplier and Supplier Agents as “Additional Insureds” up to the amount required
of Supplier under this Agreement. Such policies shall expressly reference this
Agreement with respect to LS&Co.’s status as “Additional Insured”. If a “claims
made” policy is purchased, then Supplier shall also purchase

LS&Co. – Master Services Agreement
Page 48

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

adequate “tail coverage” for claims made against LS&Co. after such policy has
lapsed or been canceled or this Agreement is no longer in effect. The provisions
of Section 28.2 shall not be deemed to limit the liability of Supplier
hereunder, or limit any rights that LS&Co. may have including, without
limitation, rights of indemnity or contribution.
28.4    Risk of Loss. Supplier is responsible for the risk of loss of, or damage
to, any property of LS&Co. in the possession or control of Supplier, unless such
loss or damage was caused by the acts or omissions of LS&Co. or a LS&Co. Agent.
Supplier is responsible for the risk of loss of, or damage to, any property of
Supplier and Supplier Agents at a LS&Co. Location, unless such loss or damage
was caused by the acts or omissions of LS&Co.
28.5    Subrogation. Supplier, on behalf of Supplier and Supplier’s insurers,
waives subrogation against LS&Co. and its Affiliates under the insurance
coverage maintained by Supplier pursuant to this Agreement for losses or claims
arising out of the insured party’s acts or omissions. Evidence of such waiver
reasonable satisfactory in form and substance to LS&Co. shall be exhibited on
the Certificates of Insurance required by this Agreement.
29.
MISCELLANEOUS PROVISIONS.

29.1    Assignment. Neither Party shall, without the consent of the other Party,
assign this Agreement or any amounts payable pursuant to this Agreement, except
that LS&Co. may assign this Agreement, in whole or in part, to: (a) an Affiliate
or another entity or business unit of LS&Co.; or (b) pursuant to a Change in
Control of LS&Co., a reorganization of LS&Co., or a transfer or sale of any
business unit, line of business, product line, or substantial portion of its
assets, without such consent. Upon LS&Co.’s assignment of this Agreement, LS&Co.
shall be released from any obligation or liability under this Agreement. The
consent of a Party to any assignment of this Agreement shall not constitute such
Party’s consent to further assignment. This Agreement shall be binding on the
Parties and their respective successors and permitted assigns. Any assignment in
contravention of this Section 29.1 shall be void.
29.2    Notices. Wherever under this Agreement one Party is required to give
notice to the other, such notice shall be deemed effective: (a) 3 calendar days
after deposit in the United States Mail, postage prepaid, certified or
registered mail, return receipt requested; (b) 1 business day after deposit with
a national overnight courier; (c) if given by email, that day such email is
sent, provided confirmation of such notice is also sent by national overnight
courier or delivered in person; or (d) upon delivery if delivered in person or
by messenger, in each case, addressed to the following addresses (or such other
address as either party may be notified of as described above):
For LS&Co.:
Attention: LS&Co. Governance Executive

Levi Strauss & Co.,
1155 Battery Street San Francisco, CA 94111


with copies to



LS&Co. – Master Services Agreement
Page 49

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Attention: Chief Financial Officer
Levi Strauss & Co.,
1155 Battery Street San Francisco, CA 94111


and


Attention: General Counsel
Levi Strauss & Co.,
1155 Battery Street San Francisco, CA 94111
For Supplier:
Attention: Head of Legal - Americas

Wipro Limited
2 Tower Center Boulevard, Suite 2200
East Brunswick, NJ
Email: generalcounsel.office@wipro.com
Either Party may change its address or facsimile number for notification
purposes by giving the other Party 10 days’ notice of the new address or
facsimile number and the date upon which it shall become effective.
29.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one single agreement between the Parties.
29.4    Relationship. The Parties intend to create an independent contractor
relationship and nothing contained in this Agreement shall be construed to make
either LS&Co. or Supplier partners, joint venturers, principals, agents (except
as expressly provided to permit Supplier to manage the Managed Agreements) or
employees of the other. No officer, director, employee, agent, Affiliate or
contractor retained by Supplier to perform work on LS&Co.’s behalf under this
Agreement shall be deemed to be an employee, agent or contractor of LS&Co.
Neither Party shall have any right, power or authority, express or implied, to
bind the other.
29.5    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to Law, then the remaining provisions of
this Agreement, if capable of substantial performance, shall remain in full
force and effect.
29.6    Waivers. No delay or omission by either Party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any Party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be signed by the Party waiving its rights.
29.7    Timing and Cumulative Remedies. No right or remedy herein conferred upon
or reserved to either Party is exclusive of any other right or remedy, and each
and every right and remedy shall be cumulative and in addition to any other
right or remedy under this Agreement, or under applicable law, whether now or
hereafter existing.

LS&Co. – Master Services Agreement
Page 50

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

29.8    Entire Agreement. This Agreement and the Exhibits to this Agreement
represent the entire agreement between the Parties with respect to its subject
matter, and there are no other representations, understandings or agreements
between the Parties relative to such subject matter.
29.9    Amendments. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by, in
the case of LS&Co., the LS&Co. Governance Executive, and in the case of
Supplier, the Supplier Governance Executive.
29.10    Survival. Any provision of this Agreement which contemplates
performance or observance subsequent to termination or expiration of this
Agreement shall survive termination or expiration of this Agreement and continue
in full force and effect. Without limiting the foregoing, the terms of Sections
1, 12, 13, 15.1, 15.2, 15.3, 16.1, 18.4, 19, 20.3, 25, 26, 27 and 29 shall
survive the expiration or termination of this Agreement.
29.11    Third Party Beneficiaries. Except with respect to Affiliates and
Service Recipients and, with respect to Article 26, an Indemnified Party, each
Party intends that this Agreement shall not benefit, or create any right or
cause of action in or on behalf of, any person or entity other than the Parties.
29.12    Governing Law and Venue. The rights and obligations of the parties
under this Agreement shall be governed in all respects by the Laws of the United
States and the State of California, without regard to conflicts of laws
principles that would require the application of the laws of any other
jurisdiction. Supplier agrees that it shall only bring any action or proceeding
arising from or relating to this Agreement in the state and federal courts
sitting and having jurisdiction in the City and County of San Francisco,
California (and all appellate courts therefrom), and Supplier irrevocably
submits to the personal jurisdiction and venue of any such court in any such
action or proceeding or in any action or proceeding brought in such courts by
LS&Co. Supplier further irrevocably consents to the service of process from any
of the aforesaid courts by mailing copies thereof by registered or certified
mail, postage prepaid, to Supplier at its address designated pursuant to this
Agreement, with such service of process to become effective 30 days after such
mailing.
29.13    Covenant of Further Assurances. LS&Co. and Supplier covenant and agree
that, subsequent to the execution and delivery of this Agreement and, without
any additional consideration, each of LS&Co. and Supplier shall execute and
deliver any further legal instruments and perform any acts that are or may
become necessary to effectuate the purposes of this Agreement.
29.14    Export. Supplier shall comply with all Export Controls, at its own
expense and legal direction, and shall implement and maintain internal
procedures to comply with Export Controls. Supplier shall obtain and maintain in
effect all licenses, permits and authorizations required for the performance of
its obligations hereunder and shall provide LS&Co. with all applicable
information to enable LS&Co.’s compliance with all Export Controls, including
providing applicable U.S. Export Control Classification Numbers and other
information as LS&Co. may reasonably request. Supplier shall not access any
LS&Co. Data from a country

LS&Co. – Master Services Agreement
Page 51

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

embargoed by the U.S. Without limit, Supplier shall not export or re-export any
Software, personal computer system, part, technology, technical data,
information or sub-elements under this Agreement (“Technical Data”), directly or
indirectly, in violation of Export Controls, and, furthermore, shall not
distribute Technical Data to any country, firm or person that is prohibited for
export or re-export. Supplier agrees to notify LS&Co. of any Technical Data that
it will provide to LS&Co. pursuant to this Agreement that is subject to control
under applicable export regulations under any classification other than EAR99
(or its non-U.S. equivalent) and, in such event, shall: (a) identify the Export
Controls (e.g. EAR or ITAR) and classifications (e.g. ECCN) applicable to such
Technical Data, including any required third party licenses, consents or
authorizations; (b) notify LS&Co. of such Export Controls; (c) obtain any such
required third party licenses, consents or authorizations or, if and as
requested by LS&Co., cooperate with and assist LS&Co. in obtaining such third
party licenses, consents or authorizations; and (d) provide any copies of such
licenses, consents or authorizations requested by LS&Co. to demonstrate
compliance with the Export Controls.
29.15    Conflict of Interest. Supplier shall not pay any salaries, commissions,
fees or make any payments or rebates to any employee or agent of LS&Co., or to
any designee of such employee or agent, or favor any employee or agent of
LS&Co., or any designee of such employee or agent, or otherwise provide any
gifts, entertainment, services or goods to such employees or agents that are of
a value in excess of that which is reasonable and customary in LS&Co.’s
industry, which might unduly influence LS&Co.’s actions with respect to
Supplier, which might embarrass LS&Co. if revealed publicly, or which might
violate any Law (collectively, “Gratuities”). Supplier agrees that its
obligation to LS&Co. under this Section 29.15 shall also be binding upon
Supplier Agents. Supplier further agrees to insert the provisions of this
Section 29.15 in each contract with a Supplier Agent. If LS&Co. has a reasonable
cause to believe that Supplier has, before or after the Effective Date, provided
any Gratuities in violation of this Section 29.15, LS&Co. may, upon notice to
Supplier, terminate this Agreement, in whole or in part, without payment of any
Termination Charge, as of the date specified by LS&Co. in its notice of
termination.
29.16    Publicity. Supplier will not use or make any direct or implied
reference to LS&Co.’s trade name, brands, or company logo in any manner
whatsoever, except with the specific prior approval of LS&Co. in each instance.
Supplier shall not make any statement, advertisement or publicity, nor issue any
marketing letter disclosing the existence, terms or the subject matter of this
Agreement without the specific prior approval of LS&Co.
29.17    LS&Co. Reporting Hotline. As of the Effective Date, LS&Co. maintains a
reporting hotline for its vendors and other interested parties to anonymously
report any matters free of discrimination or retaliation pertaining to:
(a) accounting, auditing or other financial reporting irregularities;
(b) unethical business conduct (including safety, environment, conflicts of
interest, theft and fraud); or (c) violations of applicable Law. The reporting
hotline may be accessed by telephone or by Internet. LS&Co. reserves the right
to investigate all reports made to the hotline in compliance with applicable
Laws or as it otherwise deems necessary in accordance with LS&Co.’s policies and
procedures.
29.18    Language Requirements. Supplier shall provide any and all documentation
or Services that Supplier is required to provide pursuant to this Agreement
(including all training

LS&Co. – Master Services Agreement
Page 52

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

documentation) in English and, if required by LS&Co. in connection with LS&Co.’s
business operations in regions where English is not the predominately-spoken
language, or where the requirements of local law may require communications in
certain languages in addition to English, in such other languages identified by
LS&Co.
[The next page is the signature page.]



LS&Co. – Master Services Agreement
Page 53

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

IN WITNESS WHEREOF, each of LS&Co. and Supplier has caused this Agreement to be
signed and delivered by its duly authorized representative.
Levi Strauss & Co.
 
Wipro Limited


 
 
 
Signature
 
Signature
 
 
 
Name
 
Name
 
 
 
Title
 
Title






LS&Co. – Master Services Agreement
Page 54

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION











MASTER SERVICES AGREEMENT


BY AND BETWEEN


LEVI STRAUSS & CO.,


AND


WIPRO LIMITED


NOVEMBER 7, 2014




EXHIBIT 1
DEFINITIONS




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“ABAC Policy” has the meaning given in Section 4.5 of the Agreement.
“Acceptance Testing Period” has the meaning given in Exhibit 5.
“Actual RUs” has the meaning given in Exhibit 4.
“Additional Criteria” has the meaning given in Exhibit 3.
“Additional Resource Charge” or “ARC” has the meaning given in Exhibit 4.
“ARC Rate” has the meaning given in Exhibit 4.
“Affected Contractors” means those contractors of LS&Co. (or certain Affiliates)
and LS&Co. Agents performing services related to the Services for LS&Co. (or
certain Affiliates) prior to the Effective Date.
“Affected Employees” means those employees of LS&Co. (or certain Affiliates) and
LS&Co. Agents performing services related to the Services for LS&Co. (or certain
Affiliates) prior to the Effective Date.
“Affiliate” means, with respect to any entity, any other entity that now or in
the future is Controlling, Controlled by, or under common Control with the
entity, and in the case of LS&Co., includes any other entity that now or in the
future: (a) is managed or operated by LS&Co., or (b) is owned through stock
ownership by a shareholder of LS&Co.
“Agreement” has the meaning given in the Preamble of the Agreement.
“Annual Certification” has the meaning given in Section 4.5 of the Agreement.
“Annual Review” has the meaning given in Exhibit 5.
“Annual Productivity Gains” has the meaning given in Exhibit 4.
“Applicable Terms” means all terms of the Managed Agreements applicable to
Supplier’s provision of the Services and Supplier’s use of the goods and
services provided under the Managed Agreements.
“At Risk Amount” means for any month during the Term, [****]* percent of the
Charges paid or payable by LS&Co. in such month.
“Assigned Agreements” has the meaning given in Exhibit 2.
“Assignment Date” has the meaning given in Exhibit 2.
“Auditors” has the meaning given in Section 18 of the Agreement.
“Background Technology” of a Party means all Intellectual Property that (a) is
(i) owned or licensed by such Party or its Affiliates, or by third parties under
contract to such Party or its Affiliates; and (ii) is in existence in electronic
or written form on or prior to the Effective Date or

LS&Co. – Exhibit 1 – Definitions
Page 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

(b) is developed, acquired, or licensed by such Party after the Effective Date
independently of the work undertaken pursuant to the Agreement.
“Base Charges” means the monthly charges associated with the Resource Baselines,
which charges are subject to adjustment pursuant to ARCs and RRCs.
“Base Workforce” has the meaning given in Exhibit 4.
“Benchmark Results” means the final results of the Benchmarking Process
delivered by the Benchmarker in a written report to LS&Co. and Supplier,
including any supporting documentation requested by LS&Co. or Supplier to
analyze the results of the Benchmarking Process.
“Benchmark Review Period” means the 30-day period following receipt by LS&Co.
and Supplier of the Benchmark Results.
“Benchmarker” means a third party specified on Exhibit 11 that shall conduct the
Benchmarking Process.
“Benchmarking Process” means the objective measurement and comparison process
that measures the performance and cost to LS&Co. of the Services against the
performance and cost of similar services in the industry.
“Benchmarking Report” has the meaning given in Section 17.3 of the Agreement.
“Benefits Services” means the benefit and related services set forth in
Attachment 2.1.
“Billing Region” has the meaning given in Exhibit 4.
“Blocked Person” means any person or transaction: (a) named or listed by any
Governmental Authority on a list maintained by such Governmental Authority as a
known or suspected terrorist, terrorist organization, prohibited person or a
special designated national; (b) subject to any economic, trade, or
transactional sanctions imposed by any Governmental Authority on a list
maintained by such Governmental Authority; or (c) otherwise banned or blocked
pursuant to any Law.
“Change Management Process” means the process and procedures applicable to all
Changes, as such process is set forth in the Operations Manual.
“Change in Control” means any event or series of events that result directly or
indirectly in a change in the management or Control of a Party. Without limiting
the generality of the foregoing, the following shall be considered a Change in
Control: the (a) consolidation or merger of a Party with or into any entity;
(b) sale, transfer or other disposition of all or substantially all of the
assets of a Party; or (c) any change in the beneficial ownership of 20% or more
(or such lesser percentage that constitutes Control) of the outstanding voting
securities or other ownership interests of a Party.

LS&Co. – Exhibit 1 – Definitions
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Change(s)” means any change to the Services, including change to the Software,
Systems or Equipment used to provide the Services, if such change would alter in
any material respect: (a) the functionality, performance standards or technical
environment of the Software, Systems or Equipment used to provide the Services;
(b) the manner in which the Services are provided; or (c) the composition of the
Services.
“Chargeable Project Support” has the meaning given in Exhibit 4.
“Charges” means amounts payable by LS&Co. to Supplier pursuant to the Agreement.
“Claimed Error” has the meaning given in Section 17.3 of the Agreement.
“Commencement Date” means, with respect to a Service Category or specified part
thereof, the date on which Supplier assumes responsibility for the provision of
the applicable Services, as such date is specified in the Transition Plan.
“Commissioned Materials” means any Software, associated Documentation, or other
materials developed by or on behalf of Supplier and Supplier Agents:
(a) pursuant to Article 6; (b) pursuant to specifications or other directions
provided by LS&Co. or LS&Co. Agents, whether such specifications or directions
are developed alone by such Parties or jointly with the Supplier (regardless of
whether or not developed pursuant to Article 6); or (c) pursuant to a Project
that is part of the Services; in each case whether developed independently or
jointly with LS&Co. or LS&Co. Agents.
“Comparable Deals” has the meaning given in Section 17.1 of the Agreement.
“Confidential Information” of LS&Co. or Supplier means all information and
documentation of LS&Co. and Supplier, respectively, whether disclosed to or
accessed by LS&Co. or Supplier in connection with the Agreement, including:
(a) with respect to LS&Co., all LS&Co. Data and all information of LS&Co. or its
respective customers, suppliers, contractors and other third parties doing
business with LS&Co., including (i) information regarding its business,
projects, operations, finances, activities, affairs, research, development,
products, technology, network architecture, internal procedures, business
models, business plans, business processes, marketing and sales plans,
customers, finances, personnel data, computer system and program designs,
processing techniques and generated outputs, procurement processes or strategies
or suppliers, and any LS&Co. ideas, trade secrets, inventions (whether or not
patentable), patent applications, proposals, techniques, formulas, methods of
operation and other intellectual property, and (ii) any information that LS&Co.
is required by Law or company policy to maintain as confidential, including
personnel and payroll records, and any other information that relates to or is
about, an identified or identifiable person (including LS&Co. Personal Data);
(b) with respect to LS&Co. and Supplier, the terms of the Agreement; and (c) any
information developed by reference to or use of LS&Co.’s or Supplier’s
Confidential Information; except that apart from LS&Co. Personal Data or to the
extent otherwise provided by Law, the term “Confidential Information” shall not
include information that: (w) is independently developed by the recipient, as
demonstrated by the recipient’s written records, without violating the
disclosing Party’s proprietary rights; (x) is or becomes publicly known (other
than through

LS&Co. – Exhibit 1 – Definitions
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

unauthorized disclosure); (y) is already known by the recipient at the time of
disclosure (other than through unauthorized disclosure), as demonstrated by the
recipient’s written records, and the recipient has no obligation of
confidentiality other than pursuant to the Agreement or any confidentiality
agreements between LS&Co. and Supplier entered into before the Effective Date;
or (z) is rightfully received by a Party free of any obligation of
confidentiality.
“Consumption Pricing” has the meaning given in Exhibit 4.
“Contract Change” means any change that would: (a) alter the cost of the
Services to LS&Co.; or (b) modify any term or condition in the Agreement.
“Contract Change Log” has the meaning given in Exhibit 5.
“Contract Change Process” means the procedures and requirements set forth in
Exhibit 5 applicable to a Contract Change.
“Contract Change Request” has the meaning given in Exhibit 5.
“Contract Year” means one of a series of consecutive 12-month periods during the
Term, the first of which begins on June 1, 2015.
“Contractor Facilitation Meeting” has the meaning given in Exhibit 5.
“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract, or otherwise.
“CPR” has the meaning given in Section 17.5 of the Agreement.
“Critical Deliverable” has the meaning given in Exhibit 2.
“Critical Service Level” means a Service Level for which a Service Level Credit
may be payable. Critical Service Levels are identified as “critical” in
Exhibit 3.
“Critical Service Level Failure” has the meaning given in Exhibit 3.
“Critical Transition Milestone” means any milestone in the Transition Plan
designated as a “critical” milestone.
“Cure Plan” has the meaning given in Section 18.3(b) of the Agreement.
“Data Protection Laws” means all Laws regarding data protection, privacy, data
security or the handling of information about individuals in any jurisdiction
where the Services are provided or received or where any processing of Personal
Data relating to the provision or receipt of the Services takes place.
“Data Protection Model Clauses” has the meaning given in Section 13.8 of the
Agreement.
“Deadband” has the meaning given in Exhibit 4.

LS&Co. – Exhibit 1 – Definitions
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Deliverable Credit” has the meaning given in Exhibit 2.
“Deliverable” has the meaning given in Exhibit 2.
“Derivative Works” means works based upon one or more preexisting works, or any
other form in which work is recast, transformed, revised, adapted or otherwise
changed.
“Disaster Recovery Plan” has the meaning given in Section 14.1 of the Agreement.
“Dispute” has the meaning given in Section 22.1 of the Agreement.
“Divested Entity” has the meaning given in Section 5.5(b) of the Agreement.
“Documentation” means, with respect to Software and tools, all materials,
documentation, specifications, technical manuals, user manuals, flow diagrams,
file descriptions and other written information that describes the function and
use of such Software or tools.
“EEA” had the meaning given in Section 13.3 of the Agreement.
“Effective Date” means November 7, 2014.
“End Date” means the last day of the Termination Assistance Period.
“Equipment” means computers and related equipment, including central processing
units and other processors, controllers, modems, communications and
telecommunications equipment (voice, data and video), cables, storage devices,
printers, terminals, other peripherals and input and output devices, and other
tangible mechanical and electronic equipment intended for the processing, input,
output, storage, manipulation, communication, transmission and retrieval of
information and data.
“Executive Steering Committee” means a committee established by the Parties
pursuant to Exhibit 5 with an equal number of members from LS&Co. and Supplier.
“Existing Performance” has the meaning given in Exhibit 3.
“Export Controls” means all export control and national security laws or
regulations of the United States, other countries and all other applicable
Governmental Authorities, including the United States Department of Commence
Denial and Probation Orders and sanctions administered by the Office of Foreign
Assets Control.
“Extension Period” means any extension by LS&Co. of the Initial Agreement Term
in accordance with Section 2.2 of the Agreement.
“Fixed Fee” has the meaning given in Exhibit 4.
“Force Majeure Event” has the meaning given in Section 14.2 of the Agreement.
“FTE” has the meaning given in Exhibit 4.

LS&Co. – Exhibit 1 – Definitions
Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“FTE Increment” has the meaning given in Exhibit 4.
“Government Officials” has the meaning given in Section 4.5 of the Agreement.
“Governmental Approvals” means all licenses, consents, permits, approvals and
authorizations of any Governmental Authority, or any notice to any Governmental
Authority, the granting of which is required by Law, including Regulatory
Requirements, for the consummation and performance of the transactions
contemplated by the Agreement or the provision of Services under the Agreement.
“Governmental Authority” means any Federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, or judicial
or administrative body, whether domestic, foreign, or international.
“Gratuities” has the meaning given in Section 29.15 of the Agreement.
“Income Tax” means any tax on or measured by the net income of a corporation,
partnership, joint venture, trust, limited liability company, limited liability
partnership, association or other organization or entity (including taxes on
capital or net worth that are imposed as an alternative to a tax based on net or
gross income), or taxes which are of the nature of excess profits tax, gross
receipts tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.
“Indemnified Party” has the meaning given in Section 26.4 of the Agreement.
“Indemnifying Party” has the meaning given in Section 26.4 of the Agreement.
“Individual Transition Managers” has the meaning given in Section 5.1 of the
Agreement.
“Initial Agreement Expiration Date” means May 31, 2020.
“Initial Agreement Term” has the meaning given in Section 2.1 of the Agreement.
“Initial Review Period” has the meaning given in Exhibit 3.
“Intellectual Property Rights” means all past, present, and future rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights, and mask
works; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patents and industrial property rights; (e) other proprietary rights
in intellectual property of every kind and nature; and (f) rights in or relating
to registrations, renewals, extensions, combinations, divisions, and reissues
of, and applications for, any of the rights referred to in subsections
(a) through (e) of this sentence.
“Intellectual Property” means all algorithms, APIs, apparatus, circuit designs
and assemblies, Confidential Information, databases and data collections,
designs, diagrams, documentation, drawings, flow charts, formulae, ideas and
inventions (whether or not patentable or reduced to

LS&Co. – Exhibit 1 – Definitions
Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

practice), know-how, materials, marketing and development plans, marks
(including brand names, product names, logos, and slogans), methods, models,
network configurations and architectures, procedures, processes, protocols,
schematics, software code (in any form including source code and executable or
object code), specifications, subroutines, techniques, tools, uniform resource
identifiers, user interfaces, web sites, works of authorship, and other forms of
technology and intellectual property.
“Interest” means the lesser of (a) the Wall Street Journal Prime Rate as
published in the Wall Street Journal on the first business day of the month in
which the undisputed amount was invoiced or (b) the maximum rate of interest
allowed by Law.
“Issue” has the meaning given in Section 17.5 of the Agreement.
“Key Supplier Personnel” means the Supplier Governance Executive and such other
members of the Supplier Staff designated as Key Supplier Personnel on
Exhibit 13.
“Law” means any declaration, decree, directive, legislative enactment, order,
ordinance, regulation, rule, requirement or other binding restriction of or by
any Governmental Authority, including any modified or supplemented version of
the foregoing and any newly adopted Law replacing a previous Law.
“Losses” means any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment).
“LS&Co.” has the meaning given in the preamble to the Agreement.
“LS&Co. Agents” means the employees, officers, directors, agents, contractors,
personnel and representatives of LS&Co., other than Supplier and Supplier
Agents, exercising any of LS&Co.’s rights or performing any of LS&Co.’s
obligations under the Agreement.
“LS&Co. Agent NDA” has the meaning given in Section 18.6(d) of the Agreement.
“LS&Co. Change in Law” means a change in a Law applicable to LS&Co. and its
business (i.e., LS&Co. would be liable to a Governmental Authority in the case
of non-compliance with the Law) that affect the receipt of the Services, other
than Supplier Change in Law.
“LS&Co. Competitor” means the companies identified as competitors of LS&Co. and
listed on Exhibit 12, as such list of competitors of LS&Co. may be updated by
LS&Co. from time to time upon notice to Supplier; except that LS&Co. may provide
such a notice no more than once in each calendar quarter.
“LS&Co. Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow: (a) Supplier and Supplier Agents to
use: (i) LS&Co.’s owned and leased assets; (ii) the services provided for the
benefit of LS&Co. under LS&Co.’s third party services contracts; (iii) the
LS&Co. Software; and (b) LS&Co. to assign the Assigned Agreements to

LS&Co. – Exhibit 1 – Definitions
Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Supplier and Supplier to manage and administer the Managed Agreements, if any,
pursuant to the terms of the Agreement.
“LS&Co. Data” means: (a) all data and information (i) submitted or made
available to Supplier or Supplier Agents by or on behalf of LS&Co.;
(ii) obtained, developed or produced by Supplier or Supplier Agents in
connection with the Agreement; or (iii) to which Supplier or Supplier Agents
have access in connection with the provision of the Services; and (b) all
derivatives of any of the foregoing. LS&Co. Data includes any LS&Co. Personal
Data contained therein.
“LS&Co. Default Cure Period” has the meaning given in Section 23.4(b) of the
Agreement.
“LS&Co. Default Notice” has the meaning given in Section 23.4(b) of the
Agreement.
“LS&Co. Derivative Works” means any Derivative Works of LS&Co. Software or
LS&Co. Background Technology and any associated Documentation developed by or on
behalf of LS&Co., including where developed by Supplier or Supplier Agents.
“LS&Co. Equipment” has the meaning given in Section 7.2 of the Agreement.
“LS&Co. Global Lead” means, with respect to a particular Service Category, the
individual LS&Co. personnel with overall responsibility for that Service
Category on a global basis. For clarity, the LS&Co. Global Lead does not include
any regional lead with respect to the applicable Service Category.
“LS&Co. Governance Executive” has the meaning given in Section 10.1 of the
Agreement.
“LS&Co. Governmental Approvals” means all Governmental Approvals that LS&Co. is
required by Law to obtain, maintain, or provide, other than Supplier
Governmental Approvals.
“LS&Co. Marks” has the meaning given in Section 12.8 of the Agreement.
“LS&Co.-Owned Materials” has the meaning given in Section 12.6 of the Agreement.
“LS&Co. Personal Data” means any LS&Co. Data which is Personal Data.
“LS&Co. Policies” means: (a) the policies and standards of LS&Co. applicable to
the Services (such as LS&Co.’s Worldwide Code of Business Conduct, the ABAC
Policy, the LS&Co. Terms of Engagement and policies covering information and
physical security, professional conduct, health and safety, access to physical
locations, access to and use of information systems) as may be made available to
Supplier by LS&Co. from time to time, including any such policies and standards
applicable at an individual LS&Co. Service Location; (b) the business control
and information protection policies and standards as may be made available to
Supplier by LS&Co. from time to time (including the Global Information Security
Policies and Standards); (c) the policies and standards listed on Exhibit 9, as
amended by LS&Co. from time to time; and (d) any related LS&Co. procedures that
implement the policies and standards in clauses (a) through (c) (inclusive), as
such procedures may be made available to Supplier by LS&Co. from time to time.

LS&Co. – Exhibit 1 – Definitions
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“LS&Co. Proprietary Software” means Software and any associated Documentation
that is owned, acquired or developed by LS&Co. and used in connection with the
provision of the Services.
“LS&Co. Service Location(s)” means the locations of LS&Co. at which Services are
provided to LS&Co. by Supplier and Supplier Agents.
“LS&Co. Software” means the LS&Co. Proprietary Software, the LS&Co. Third Party
Software, and the LS&Co. Derivative Works, collectively.
“LS&Co. Terms of Engagement” means LS&Co.’s Business Partner Terms of
Engagement, as amended from time to time. At the Effective Date, LS&Co.’s
Business Partner Terms of Engagement are included within LS&Co.’s Sustainability
Guidebook.
“LS&Co. Third Party Contractors” has the meaning given in Section 5.6 of the
Agreement.
“LS&Co. Third Party Software” means the Software and Documentation that is
licensed or leased by LS&Co. from a third party and used in connection with the
provision of the Services.
“LS&Co. Tools” has the meaning given in Exhibit 4.
“LS&Co. Transition Responsibility” has the meaning given in Section 5.1 of the
Agreement.
“Malware” has the meaning given in Section 21.2(e) of the Agreement.
“Managed Agreement” has the meaning given in Exhibit 2.
“Managed Agreement Invoice” has the meaning given in Exhibit 2.
“Materials” has the meaning specified in Section 21.2(c) of the Agreement.
“Measuring Tools” has the meaning given in Exhibit 3.
“Measurement Interval” has the meaning given in Exhibit 3.
“Milestone Amount” has the meaning given in Exhibit 4.
“Minimum Service Level” means the minimum level of performance for a Service
Level as set forth in Exhibit 3.
“Monthly Workforce Charge” has the meaning given in Exhibit 4.
“New Entity” and “New Entities” has the meaning given in Section 5.5(a) of the
Agreement.
“New Service” means any new service or significant change to the Services
requested by LS&Co.: (a) that is materially different from the Services;
(b) that requires materially different levels of effort or resources from
Supplier; and (c) for which there is no current Resource Baseline or charging
methodology. New Services shall not include (y) increases in the volume

LS&Co. – Exhibit 1 – Definitions
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

of Services, or (z) the disaggregation of an existing Service from a category of
Services (or other functional service area).
“New Service Proposal” has the meaning given in Section 6.1 of the Agreement.
“Nonconformity” has the meaning given in Exhibit 5.
“Non-Critical Services” has the meaning given in Section 11.7 of the Agreement.
“Objection Notice” has the meaning given in Exhibit 3.
“Operations Manual” means the manual prepared by Supplier in accordance with the
schedule set forth in the Transition Plan and the requirements in Exhibit 5 that
contains the Change Management Process and related procedures that Supplier must
follow in connection with changes to the Services, the Systems and LS&Co.’s
technology environment.
“Overhead Functions” has the meaning given in Exhibit 4.
“Parties” means LS&Co. and Supplier, collectively.
“Party” means either LS&Co. or Supplier, as applicable.
“Pass-Through Expense” means a third party expense that the Parties have agreed
shall be paid directly by LS&Co. without markup, commission or rebate and
administered by the Supplier. All pass-through expenses are designated in
Exhibit 4.
“Payment Based Milestone” has the meaning given in Exhibit 4.
“Performance Target” has the meaning given in Exhibit 3.
“Personnel Projection Matrix” has the meaning given in Exhibit 4.
“Permitted Areas” has the meaning given in Section 7.3 of the Agreement.
“Permitted Parties” has the meaning given in Section 19.1 of the Agreement.
“Personal Data” means any (a) information or data which identifies or is capable
of identifying an individual, or is otherwise defined as “personal information”
or “personal data” by applicable Laws including: (i) an individual’s name,
address, phone number, e-mail address, initials, social security number, ID
number or credit card information; and (ii) information, data and materials,
including demographic, medical and financial information, that relate to the
past, present, or future physical or mental health or condition of an individual
or the provision of health care to an individual, and (b) other information or
data which relates to a living individual who can be identified from that
information or data, or from that data and information and other data or
information which is in the possession of, or is likely to come into the
possession of, the data controller or a third party, and includes any expression
of opinion about the individual and any indication of the intentions of the data
controller or any other person in respect of the individual.
“Pricing Table” has the meaning given in Exhibit 4.

LS&Co. – Exhibit 1 – Definitions
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Processing” means, in relation to information or data, obtaining, recording or
holding the information or data or carrying out any operation or set of
operations on the information or data, including organization, adaptation or
alteration of the information or data; retrieval, consultation or use of the
information or data; disclosure of the information or data by transmission,
dissemination or otherwise making it available; or alignment, combination,
blocking, erasure or destruction of the information or data, and “process /
processes / processed” shall be interpreted accordingly.
“Process Improvement Team” has the meaning given in Exhibit 5.
“Productive Hours” has the meaning given in Exhibit 4.
“Project” means any discrete amount of work undertaken in accordance with
Exhibit 2 that is not a Service, New Service or Change. Each Project must be
carried out pursuant to the approval process in Exhibit 2 and the Operations
Manual. In no event will any of the following activities be considered Projects
for purposes of the Agreement: (a) any activity that is already within the scope
of the Services; and (b) any activities that were not approved by LS&Co.
pursuant to the Agreement.
“Rates” has the meaning given in Exhibit 4.
“Reduced Resource Credit” or “RRC” has the meaning given in Exhibit 4.
“Region” has the meaning given in Exhibit 3.
“Regional Service Delivery Manager” has the meaning given in Exhibit 5.
“Regulatory Requirements” means the Laws to which LS&Co. is required to submit,
or voluntarily submits, from time to time.
“Relief Event” has the meaning given in Exhibit 3.
“Resource” has the meaning given in Exhibit 4.
“Resource Baseline” has the meaning given in Exhibit 4.
“Resource Unit” or “RU” has the meaning given in Exhibit 4.
“RRC Rate” has the meaning given in Exhibit 4.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or any successor or similar Laws.
“Service Audit Standards” means the standards applicable to the provision of a
service audit by a service auditor (e.g., a SOC Report), including any
applicable auditing standards, including any modified or supplemented version of
the foregoing and any newly adopted standard replacing a previous standard. At
the Effective Date the applicable Service Audit Standards are the

LS&Co. – Exhibit 1 – Definitions
Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

International Standard on Assurance Engagements No. 3402 and the Statement on
Standards Attestation Engagements No. 16.
“Service Category” means a grouping of elements of the Services, as provided in
Exhibit 2.
“Service Category Regional Tower Lead Committee” has the meaning given in
Exhibit 5.
“Service Level” means a component of the Services that is measured in accordance
with the criteria given in Exhibit 3.
“Service Level Credit” means an amount credited to LS&Co. as a result of a
Service Level Failure.
“Service Level Definitions Document” has the meaning given in Exhibit 3.
“Service Level Failure” has the meaning given in Exhibit 3.
“Service Level Improvement Plan” has the meaning given in Exhibit 3.
“Service Level Report” has the meaning given in Exhibit 3.
“Service Location(s)” means any LS&Co. Service Location or Supplier Service
Location, as applicable.
“Service Recipients” means LS&Co., LS&Co. Agents and customers, business
partners, vendors and joint venture partners whose relationship with LS&Co.
involves the use of or interaction with the Services, including LS&Co. Third
Party Contractors (to the extent that such LS&Co. Third Party Contractors are
performing services for LS&Co. and need access to LS&Co. systems).
“Service Tax” has the meaning given in Section 16.2 of the Agreement.
“Services” has the meaning given in Section 3.1 of the Agreement.
“SOC” has the meaning given in Section 18.3(a) of the Agreement.
“SOC Reports” has the meaning given in Section 18.3(a) of the Agreement.
“Software” means: (a) the source code and object code versions of any
applications, operating system software, computer software languages, utilities,
other computer programs, in whatever form or media, including the tangible media
upon which the foregoing are recorded, together with all corrections,
improvements, updates and releases thereof; (b) any software development and
performance testing tools, and related know-how, methodologies, processes,
technologies or algorithms; and (c) any Documentation related to any of the
foregoing.
“Spike Notice” has the meaning given in Exhibit 4.
“Standards” has the meaning given in Section 18.3(b) of the Agreement.

LS&Co. – Exhibit 1 – Definitions
Page 12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Statement of Work” means the description of certain Services and Supplier
obligations specified in Exhibit 2.
“Step-In Date” has the meaning given in Section 14.5 of the Agreement.
“Step-Out Date” has the meaning given in Section 14.5 of the Agreement.
“Step-Out Notice” has the meaning given in Section 14.5 of the Agreement.
“Step-Out Plan” has the meaning given in Section 14.5 of the Agreement.
“Stranded Costs” means: (a) the reasonable and actual severance cost incurred by
Supplier to terminate dedicated (as of the time of the termination of the
Agreement) Supplier Staff providing Services exclusively in the terminated
Service Category whose employment with Supplier cannot reasonably be continued;
provided that: (i) LS&Co. shall only be liable to reimburse termination benefits
which Supplier is obligated to provide by applicable Law and/or by Supplier’s
policies applicable to all employees of Supplier providing services similar to
the Services; (ii) Supplier shall not be entitled to recover such expenses that
are associated with any dedicated Supplier Staff transitioned to LS&Co. in
connection with the termination of a Service Category; (iii) Supplier shall not
be entitled to recover such expenses that are associated with any dedicated
Supplier Staff that have been re-deployed at the effective date of termination;
and (iv) Supplier shall not be entitled to recover such expenses to the extent
that they exceed 2 calendar months of actual demonstrated salaries, and related
expenses previously paid to such dedicated member of the Supplier Staff; (b)
costs associated with early termination of third party service agreements
exclusively dedicated to LS&Co. (at the time of the termination of the
Agreement), to the extent that such third party service agreements cannot
reasonably be redeployed; and (c) unamortized investments in tools, hardware,
pre-paid software and other operations infrastructure used by Supplier primarily
to provide the Services in the applicable Service Category (such investments to
be amortized over a standard 36-month period with the exception of pre-paid
software which will be amortized over no more than a 12-month period). In
connection with the recovery of any Stranded Costs under the Agreement, Supplier
shall submit a detailed estimate of the anticipated Stranded Costs, together
with a description of the manner in which such expenses may be mitigated or
reduced, within 30 days of the determination that such expenses will be payable
under the Agreement. Stranded Costs to be recovered by Supplier shall be reduced
to the extent LS&Co. or its designees assume financial obligations that Supplier
would otherwise have incurred as a result of a termination of the Agreement by
LS&Co. In addition, Supplier shall, in all cases, use all reasonable efforts to
minimize the amount of any Stranded Costs.
“Substantial Change” has the meaning given in Exhibit 4.
“Substantial Workforce Change” has the meaning given in Exhibit 4.
“Successor” has the meaning given in Section 25.1 of the Agreement.
“Supplier” has the meaning given in the preamble to the Agreement.

LS&Co. – Exhibit 1 – Definitions
Page 13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Supplier Agents” means the employees, officers, directors, agents, contractors,
personnel and representatives of Supplier performing any of Supplier’s
obligations under the Agreement.
“Supplier Change in Law” means a change in a Law applicable to Supplier and
Supplier’s business (i.e., Supplier would be liable to a Governmental Authority
in the case of non-compliance with the Law) that affect the provision or receipt
of the Services, together with any change in a Law that applies to LS&Co. as a
result of the consummation of the transactions contemplated by the Agreement.
“Supplier Competitor” means those competitors specified on Exhibit 12.
“Supplier Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow: (a) Supplier and Supplier Agents to
use: (i) the Supplier Software and Supplier tools, (ii) any assets owned or
leased by Supplier; and (iii) any other Software or Equipment used in connection
with the Services; (b) Supplier and Supplier Agents to: (i) use any third party
services retained by Supplier to provide the Services during the Term and the
Termination Assistance Period; and (ii) grant to LS&Co. the rights (including
assignments of Intellectual Property Rights) in the LS&Co.-Owned Materials and
other Intellectual Property transferred or licensed to LS&Co. hereunder; and (d)
Supplier to fulfill its obligations under Article 25 of the Agreement.
“Supplier Default Cure Period” has the meaning given in Section 23.4(a) of the
Agreement.
“Supplier Default Notice” has the meaning given in Section 23.4(a) of the
Agreement.
“Supplier Delivery Processes” has the meaning given in Exhibit 5.
“Supplier Derivative Works” means Derivative Works of Supplier Software,
Supplier Background Technology, and any associated Documentation developed by or
on behalf of Supplier or Supplier Agents, excluding in all cases, Commissioned
Materials.
“Supplier Equipment” means that Equipment leased or owned by Supplier and
Supplier Agents that is used by Supplier and Supplier Agents to provide the
Services.
“Supplier Global Lead” means, with respect to a particular Service Category, the
individual Supplier Staff member with overall responsibility for that Service
Category on a global basis. For clarity, the Supplier Global Lead does not
include any regional lead with respect to the applicable Service Category.
“Supplier Governance Executive” has the meaning given in Section 10.2 of the
Agreement.
“Supplier Governmental Approvals” means all Governmental Approvals that Supplier
is required by Law to obtain, maintain, or provide, together with any
Governmental Approvals that either Party is required by Law to obtain, maintain
or provide as a result of the Agreement.
“Supplier Parent” means Wipro Limited, an India registered company with its head
office in Bangalore.

LS&Co. – Exhibit 1 – Definitions
Page 14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Supplier Proprietary Software” means the Software owned by or on behalf of
Supplier and used in connection with the Services.
“Supplier Service Location” means a location of Supplier or Supplier Agent
approved by LS&Co. and listed on Exhibit 7.
“Supplier Software” means the Supplier Proprietary Software, the Supplier Third
Party Software and the Supplier Derivative Works, collectively.
“Supplier Staff” means the personnel of Supplier and Supplier Agents who provide
the Services.
“Supplier Third Party Software” means the Software and Documentation licensed,
leased or otherwise obtained by Supplier from a third party that is used in
connection with the Services or with any Supplier Software or LS&Co. Software.
“Supplier Tools” has the meaning given in Exhibit 4.
“Supplier Transition Director” has the meaning given in Section 5.1 of the
Agreement.
“Systems” means the Software, tools and the Equipment, collectively, used in
connection with the Services.
“Technical Data” has the meaning given in Section 29.14 of the Agreement.
“Term” means the Initial Agreement Term and any renewal terms agreed to by the
Parties in accordance with Section 2.2 of the Agreement.
“Termination Assistance Period” means a period of time designated by LS&Co.,
commencing on a date designated by LS&Co., after LS&Co. has determined that
there shall be a termination or expiration of the Agreement or any other
cessation of all or any part of the Services (including due to a divestiture or
partial termination by LS&Co.), in each case as requested by LS&Co. and
continuing for up to 18 months after the last day of the Term, and which may be
extended by LS&Co. for up to an additional 6 months, during which Supplier shall
provide the Termination Assistance Services with respect to any part of the
Services being terminated in accordance with Article 25 of the Agreement.
“Termination Assistance Services” means Supplier’s (and Supplier Agents’)
provision of: (a) the Services (and any replacements thereof or substitutions
therefore); (b) cooperation with LS&Co. and Successor as necessary to facilitate
the smooth and orderly transition of the Services to Successor; (c) information
relating to the number and function of each of the Supplier Staff; (d) subject
to the approval of LS&Co., a plan for the smooth and orderly transition of the
performance of the Services from Supplier to LS&Co. or Successor; (e) training
for personnel of LS&Co. and/or Successor in the performance of the Services
being transitioned to Successor; (f) access to the Supplier Staff so that LS&Co.
or its designees may extend offers of employment to such staff; waivers of
Section 11.8 of the Agreement with respect to Supplier Staff; waivers of any
prohibitions in any employment agreements with such individuals that may
restrict such individuals from accepting offers from LS&Co. or Successor;
cooperation with

LS&Co. – Exhibit 1 – Definitions
Page 15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

Successors efforts to hire such staff, including not making counter offers;
(g) information related to the Services that will assist LS&Co. in drafting
requests for proposals relating to the Services, and cooperation with, and due
diligence information for, recipients of such requests for proposals; and
(h) other services requested by LS&Co. necessary to facilitate the transfer of
Services.
“Termination Charge” has the meaning given in Section 24.1 of the Agreement.
“Test” has the meaning given in Section 18.3(b) of the Agreement.
“Third Party Contracts” means: (a) the third party agreements, if any, that are
assigned to Supplier in connection with the Agreement; and (b) and the Managed
Agreements, collectively.
“Transition Charge” means a charge for the Transition Services. The Transition
Charge is specified by Transition Milestone in Exhibit 8, with each such payment
due and payable in accordance with the terms in Exhibit 4 and the Agreement.
“Transition Credit” means a credit applied against the Charges as a result of
Supplier’s failure to meet a Transition Milestone, which credit is specified in
the Transition Plan.
“Transition Milestones” means milestones, including Critical Transition
Milestones, relating to Supplier’s obligations to complete certain Transition
Services on certain dates in accordance with the Transition Plan. The Transition
Milestones are specified in the Transition Plan.
“Transition Period” means the period after the Effective Date during which
Supplier is providing Transition Services with respect to a portion of the
Services (as such portion of the Services is identified in the Transition Plan)
prior to the Commencement Date for such portion of such Services.
“Transition Plan” means the high-level transition plan set forth in Exhibit 8
and any more detailed transition plan developed by Supplier and approved by
LS&Co. after the Effective Date.
“Transition Services” has the meaning given in Section 5.1 of the Agreement.
“Undertakings” has the meaning given in Exhibit 2.
“Unit Rate” has the meaning given in Exhibit 4.
“Use” means the right to use, execute, reproduce, perform, display, maintain,
modify, enhance, create Derivative Works of, make and have made.
“Validated Average” has the meaning given in Exhibit 3.
“Validation Period” has the meaning given in Exhibit 3.
“Validation Service Level” has the meaning given in Exhibit 3.
“Volume Band” has the meaning given in Exhibit 4.

LS&Co. – Exhibit 1 – Definitions
Page 16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
CONFIDENTIAL
EXECUTION VERSION

“Wave” has the meaning given in Exhibit 8.
“Weighting Factor” has the meaning given in Exhibit 3.
“Work Order” has the meaning given in Exhibit 2.
“Work Product” means any manuals, reports, diagrams, data models, schematics,
training materials and similar items created by Supplier or Supplier Agents in
the course of performing the Services.

LS&Co. – Exhibit 1 – Definitions
Page 17